                                                       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 1 of 128



                                 Timeline of Electoral Policy Activities, Issues, and Litigation
                                   Pennsylvania, Michigan, Wisconsin, Georgia, Arizona, and Nevada
                                                            August 2003 to November 2020



         August 19, 2003                     December 19, 2003                  September 15, 2005                  March 12, 2019                                    October 31, 2019
                                                                             Pennsylvania State Legislature                                      Legislation: Act 77 2019 provides a $90 million bond and
                                                                             adopts the Pennsylvania State                                       cost share to counties for upgrading voting apparatuses to
                                                                             HAVA Plan.                                                          ensure a verifiable paper trail, and a fixed compensation range
                                                                             Hava State Plan as Amended                                          between $75 and $200 for District Election Officers.
PA                                                                                                                                               Pennsylvania Election Reform Act 77 ACLU Summary
                                                                                                                                                 Pennsylvania Election Reform Act as of October 31, 2019, P.L.552,
                                                                                                                                                 No. 77
                                                                                                                                                 Pennsylvania Consolidated Statutes Title 25 Elections (2020 Edition)

                                     Michigan State Legislature adopts the
                                     Michigan State HAVA Plan.
MI                                   M ichigan Hava State Plan



     Wisconsin State Legislature                                                                              Statutorily required Voter Fraud
     adopts the Wisconsin State                                                                               Report from the Wisconsin
     HAVA Plan.                                                                                               Election Commission (WEC) to
     Wisconsin Hava State Plan                                                                                Wisconsin legislature on voting
WI                                                                                                            violations and irregularities.
                                                                                                              WEC Fraud Referral Letter
                                                                                                              WEC DA Fraud Report




GA
                                                                                                                                                                                         LEGEND




                                                                                                                                                                                               I APP. 1
                                                          Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 2 of 128

                                                                                                                                                                                      Government
AZ                                                                                                                                                                                                   CTCL           CEIR
                                                                                                                                                                                        Action


                                                                                                                                                                                                    Court or
                                                                                                                                                                                       Rock the
NV                                                                                                                                                                                                   Legal        Technology
                                                                                                                                                                                         Vote
                                                                                                                                                                                                     Action


            November 27, 2019                             September 24, 2019                            December 30, 2019                             January 2020                            January 17, 2020
     Pennsylvania Act 94 2019 - Two                                                             Summary of the Pennsylvania                Rock the Vote– In Rock the Vote’s 2018
     articles in Act 94 are amendments to Act                                                   Department of State HAVA State             annual report, they report that RTV has
     77.                                                                                        Uniform Registry of Electors (SURE)        been “connected to our system, making
     Amendments in Act 94 are codified in                                                       Audit - The auditor general was not able   the process of registering through their
     Title 25 of the Pennsylvania Elections                                                     to independently verify the accuracy of    online programs…” Kathy Boockvar,
PA                                                                                              SURE system records, the adequacy of       PA SOS.
     Consolidated Statutes.
                                                                                                SURE security or protocols, or the         Boockvar Praises Online Registration
     Pennsylvania Consolidated Statutes Title 25
     Elections (2020 Edition)                                                                   sufficiency of external controls.
                                                                                                Pennsylvania SURE Audit


                                                                                                Michigan Bureau of Elections audit by
                                                                                                Michigan State Auditor indicates radical
                                                                                                departure from HAVA plans and
MI                                                                                              objectives.
                                                                                                State Audit- Bureau of Elections


                                                   Voter fraud referral list to the Wisconsin                                                                                          Wisconsin certifies modemless
                                                   district attorney demonstrates trends in                                                                                            Dominion DS200 voting machines for
                                                   Racine, Milwaukee, and other                                                                                                        use in electoral processes.
WI                                                 jurisdictions.                                                                                                                      EAC DS200 Correspondence
                                                   WEC DA Fraud Status Report


                                                                                                                                           Georgia Secretary of State, Brad
                                                                                                                                           Raffensperger, partnered with CEIR on
GA                                                                                                                                         cybersecurity (2019-2020).
                                                                                                                                           Georgia Partners with CEIR




                                                                                                                                                                                                        I APP. 2
                                                     Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 3 of 128



AZ



                                                                                                                                        Clark County Nevada (Las Vegas) did
                                                                                                                                        not receive CTCL money.
NV                                                                                                                                      NWClarkNews.com




        March 11, 2020                March 16, 2020                    March 23, 2020                        March 24, 2020                           March 27, 2020                         March 29, 2020
     Secretary Boockvar issues                                                                                                                 Pennsylvania Act 12 is a collection
     polling place guidance for                                                                                                                of omnibus amendments to the act of
     voter privacy.                                                                                                                            June 3, 1937 (P.L. 1333, No. 320,
     Boockvar Guidance Voter                                                                                                                   Pennsylvania Election Code). Many
PA   Privacy 3.11.20.pdf                                                                                                                       amendment provisions are found in
                                                                                                                                               Pennsylvania Act 77 2019.
                                                                                                                                               Pennsylvania Act 77
                                                                                                                                               Pennsylvania Consolidated Statutes
                                                                                                                                               Title 25 Elections (2020)

MI

                                  Resolution 48-20, introduced     Madison City Council adopts         Wisconsin Governor Evers Issues         Using COVID-19 as justification,         The WEC Indefinitely Confined
                                  by Mayor Antaramian of           the Mayor’s action to close         “Safer at Home” Health Order # 12.      Green Bay County Clerk Teske files       policy memo relaxed the
                                  Kenosha, grants authority to     fourteen polling places, with the   The stay at home order inhibited        a lawsuit against the Wisconsin          Wisconsin Photo Identification
                                  Kenosha City Clerk to            potential of closing an             candidates running for public           Election Commission, the Wisconsin       standard by enabling COVID
WI                                relocate polling places due to   additional 21 polling places.       offices from campaigning, raising       Governor, and the Wisconsin Health       concerned voters to claim
                                  COVID-19.                        Concurrent backlog of 15,000        funds, or participating in various      Department requesting cancellation       Indefinitely Confined status. This
                                  City of Kenosha Resolution 48-   absentee ballot requests.           public offices and seats.               of April 7 election, procedural          enabled Wisconsin voters who
                                  20                               Closure of polling places raises    Stay at Home Health Order # 12          modifications, and transition to mail-   previously would have to vote in
                                                                   questions as to the authority of                                            in balloting. Lawsuit dismissed by       person to claim Indefinitely




                                                                                                                                                                                                      I APP. 3
                                                    Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 4 of 128
                                                                   the Madison Mayor to enact                                                 Federal District Judge William            Confined status. This action also
                                                                   policy, truncating the adopted                                             Greisbach for lack of federal             raises questions as to how many of
                                                                   State HAVA Plan.                                                           Jurisdiction.                             those voters who now claim
                                                                   City Council M inutes                                                      Green Bay County Clerk sues WEC           Indefinitely Confined status remain
                                                                                                                                                                                        on the voter rolls.
                                                                                                                                                                                        WEC M emo Indefinitely Confined


GA



AZ



NV




            March 31, 2020                             April 6, 2020                                 April 7, 2020                           April 16, 2020                                 April 20, 2020

PA

                                                                                                                                                                                Gov. Whitmer’s administrator enters into
                                                                                                                                                                                contract with Every Action (a firm linked
MI                                                                                                                                                                              to NGP Van) for contract tracing with
                                                                                                                                                                                personal Democratic ties.
                                                                                                                                                                                Whitmer contracts with Every Action

     Litigation: Milwaukee, WI. Jefferson   Using COVID 19 as justification,               Green Bay, WI - Mayor Erin Genrich       Madison, WI - Resolution 60266 and
     v. Dane County Wisconsin. Order        Wisconsin Governor Evers issues                declines assistance from Wisconsin       the public record demonstrating that
WI   clarifying errors by Scott McDonell,   Executive Order 74 suspending in               National Guard and closes 29 of the 31   Madison Voters were negatively
     the Dane County Clerk. Clerk           person voting until June 9, 2020.              of primary electoral polling stations.   affected by State and local Executive
     McDonell was ordered to remove a       Wisconsin Executive Order 74                   The Mayor is on record apprizing the     actions brought about by closure of 26




                                                                                                                                                                                                       I APP. 4
                                               Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 5 of 128
     March 25, 2020 Facebook post in                                 Green Bay City Council that              polling stations. Of the 87,890 absentee
     which he wrote that all Dane County                             coronavirus fears dropped poll worker    ballots issued by the Madison clerk’s
     voters could declare themselves to be                           numbers from 270 to 17, while in the     office, 69,437 were returned as
     "Indefinitely Confined" due to illness                          same time period he declines no-cost     undeliverable. Hundreds of instances
     using the Wisconsin Department of                               support from the Wisconsin National      of voters having difficulty with online
     Health Services Emergency Order                                 Guard to man polls during the primary    voting system were reported.
     #12. This action promotes negation of                           election.                                M adison WI Resolution 60266
     the statutory legal standard to present                         Green Bay declines National Guard Help
     proof of identification when
     requesting an absentee ballot.
     Jefferson v. Dane County


GA



AZ




NV




              April 21,2020                      May 5, 2020                    May 19, 2020                           May 21, 2020                      May 28, 2020


PA



                                                                     Michigan Secretary of State Benson
                                                                     uses CARES Act funds to send
                                                                     absentee ballot applications to every
MI
                                                                     voter listed in the Michigan qualified
                                                                     voter file.




                                                                                                                                                                I APP. 5
                                                         Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 6 of 128

     Madison, WI - Resolution 60266              Racine, WI - Common Council Action                         Kenosha, WI - Common Council             Racine, WI - CTCL Grant Transmittal
     documents engagement of untrained           approving mailing of absentee ballots to                   Action - changing polling places for     Letter to Mayor Mason - $100,000 grant to
     volunteers, cab drivers, city personnel     all registered Racine voters in time for                   August and November elections.           Racine for “election planning and
     and various other groups to label           the August 11, 2020 election.                              Resolution 82-20 was introduced and      administration,” and redistribution of
     ballots, print envelopes, pull and stuff    Racine CTCL Grant Acceptance and Ballot                    signed by Kenosha Mayor John             $10,000 each to the cities of Green Bay,
WI   ballots, and assist with early absentee     Actions File 0242-20                                       Antaramian.                              Kenosha, Madison, and Milwaukee. Grant
     and curbside voting. Notably, the                                                                      Kenosha Changes Polling Places Res 82-   was conditioned upon development of June
     training necessary for these volunteers                                                                                                         15, 2020 Wisconsin Safe Voting Plan,
                                                                                                            20
     as required by Wisconsin State Plan,                                                                                                            which occurred two weeks later.
     p.15211, is in question.                                                                                                                        Racine CTCL Grant Agreement
     M adison Resolution 60266



GA




AZ




NV




                June 1, 2020                                June 2, 2020                    June 15, 2020             June 18, 2020                               July 6, 2020
     Pennsylvania Governor Wolf’s                                                                           Pennsylvania receives $14,155,505 in
     Executive Order 2020-02 which                                                                          CARES and HAVA funding, leaving
     extended by seven days the deadline for                                                                an unused CARES fund balance of
     election officials in only 6 counties to                                                               $10,734,427.
     receive absentee and mail-in ballots. No                                                               Pennsylvania Hava Cares Funds
PA   similar preferences were granted to
     voters in the remaining counties across
     the Commonwealth, resulting in
     inequitable electoral policies across the
     state.
     Governor Wolf EO 2020-2




                                                                                                                                                                           I APP. 6
                            Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 7 of 128

                                                                Michigan Secretary of State announces
                                                                an API agreement with Rock the Vote
MI                                                              to access the state voter registration
                                                                system for upload of voter registrations.
                                                                M ichigan SOS Shares API

                    Racine WI - Common Council Action           Racine, Madison, Milwaukee, Kenosha,                        Mayors of Green Bay, Kenosha, Madison,
                    approving application for CTCL Grant        and Green Bay, WI - Wisconsin Safe                          Milwaukee, and Racine announce a $6.3M
                    and redistribution to other cities as       Voting Plan: Appointment of “Voter                          total grant from CTCL.
                    explicitly noted in the grant for           Navigators” - WSVP presents a                               Milwaukee -$2,154,500
                    “coordinated election planning.”            detailed, specific election funding and                     Green Bay - $1,093,400
                    CTCL Grant Transmittal to Racine M ayor     operations plan on per-city basis and                       Racine - $942,100
                    052820                                      adds positions that conflict with the                       Madison - $1,271,788
WI                                                              duties of elected officials already                         Kenosha - $862,779
                                                                responsible to oversee electoral
                                                                                                                            -Early in-person voting/mail: $2.5M
                                                                processes.
                                                                                                                            -Poll workers: $1.8M
                                                                Wisconsin Safe Voting Plan                                  -Administration of election day: $876M
                                                                                                                            -Expanded voter education: $1M
                                                                                                                            Wisconsin Five State receive $6.3M


GA

AZ


NV




     July 8, 2020   July 14, 2020                             July 17, 2020                     July 21, 2020   July 23, 2020                  July 24, 2020
PA




                                                                                                                                                     I APP. 7
                                                       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 8 of 128

                                    Ann Arbor, Michigan - Twenty
                                    absentee counting boards and fifteen
                                    receiving boards were added by the
                                    City of Ann Arbor. The addition of
                                    absentee ballot boards has changed
MI                                  the manner which elections are to
                                    be conducted. The increase in the
                                    volume of ballots to be canvassed
                                    provides an increased opportunity for
                                    errors and fraud.
                                    Absentee Ballot Boards

     Racine, Wisconsin - Common     Madison, Wisconsin - Common                                                  Milwaukee and Green Bay,        Wisconsin receives $4,114,320 in   Racine, Wisconsin - Common
     Council consent agenda         Council Action authorizing                                                   Wisconsin - Common Council      HAVA and CARES Act funding         Council Action approving
     action authorized the mayor    acceptance of CTCL funding from                                              Action authorizing acceptance   for 2020 leaving $1,952,692        $942,100 in CTCL grants and
     and city clerk to accept a     Racine, and delegating authority to                                          of CTCL funding for poll        HAVA CARES Act funds               authorizing Mayor Mason to
     CTCL grant in the amount of    accept private funding for electoral                                         worker database and             available.                         receive funding.
     $942,100 for administration    administration. Resolution 61255                                             scheduling equipment from       Wisconsin Cares Funding            Racine Consent Agenda File 491-20
WI   of the Wisconsin Safe Voting   authorizes the city clerk to accept                                          US Digital Response;
     Plan.                          CTCL funding in the amount of                                                $150,000 RFP for outside
     Racine CTCL Grant Resolution   $1,271,788, and amends the clerk’s                                           service to focus on
                                    2020 budget by $1,272,788.                                                   unregistered voter contact.
                                    City of M adison M eeting M inutes for                                       Green Bay- $1,093,400 CTCL
                                    July 14, 2020 (Legislative File 61124,                                       Grant
                                    Page 7)

                                                                             DeKalb County, Georgia voted to
                                                                             hire new staff and update
                                                                             processing…but did not announce
GA                                                                           grantor funding. Allowed ACLU
                                                                             to help at the polls.
                                                                             ACLU Helps Dekalb/Fulton at Polls


AZ


NV




                July 28, 2020                             August 3, 2020                           August 5, 2020                         August 19, 2020                           August 21, 2020




                                                                                                                                                                                                I APP. 8
                                                    Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 9 of 128

                                             Pennsylvania Secretary of State                                                     Delaware County, PA - Delaware                  Philadelphia, PA - CTCL Grant
                                             Boockvar announces funding for                                                      County Council Action - Acceptance of           Agreement Transmittal to Philadelphia
                                             stamps for all mail in ballots. In 2019                                             a $2,172,858 CTCL grant for election            Grants Officer Del Bianco including
                                             PA passed no-excuse vote-by-mail.                                                   administration.                                 purchase of high-speed voting equipment
PA                                                                                                                               M inutes acceptance of grant                    not approved through the legislature.
                                                                                                                                 https://delcopa.gov/publicrelations/releases/   $10,016,074
                                                                                                                                 2020/safeelectionsgrant.html                    Philadelphia Grant Agreement CTLC Signed
                                                                                                                                                                                 August 21, 2020


MI

     Milwaukee, Wisconsin - Common                                                       Racine, Wisconsin - Racine passed
     Council Action accepting a CTCL                                                     Resolution 0492-20 allowing the
     grant of a $2,154.500 for election                                                  Mayor and City Clerk to spend up to
     administration.                                                                     $250,000 of the CTCL funding for a
     M ilwaukee City Council Acceptance of                                               recreational vehicle without going
WI   CTCL Grant                                                                          through public procurement processes.
                                                                                         This transaction was not mentioned in
                                                                                         the CTCL grant agreement.
                                                                                         Racine 0492-20 Resolution




GA



AZ


                                             In August, the Nevada legislature
                                             passed a bill to allow universal mail-in
                                             ballots and ballot harvesting (collection
NV                                           of ballots by non-family members.)
                                             This action was questioned using the
                                             possibility of election fraud.
                                             News Article




                      August 24, 2020                                    August 26, 2020                                     August 30, 2020                                         September 1, 2020


                                                                                                                                                                                                       I APP. 9
                                                     Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 10 of 128

                                                         CTCL grant to Philadelphia $10M for 15 in-person
                                                         election offices, 15 drop boxes, tabulators, and poll
                                                         worker pay. $5.5M is earmarked for “ballot
                                                         processing equipment.” $2.2M is earmarked for
PA                                                       Delaware County.
                                                         This deal was negotiated by the CTCL and the
                                                         three city commissioners who run elections.
                                                         Philadelphia CTCL Grant


     State of Michigan receives $11,247,753 in HAVA
     and CARES funding for 2020, leaving an unused
MI   HAVA CARES Act balance of $4,612,009.
     M ichigan CARES Act Progress Narrative Report



                                                                                                                 Pleasant Prairie, Wisconsin - Voter Jay Stone files   Racine, Wisconsin - Common Council authorizes
                                                                                                                 sworn complaint against CTCL with the Federal         Mayor Mason and City Clerk to accept $657,000
                                                                                                                 Elections Commission (FEC).                           in CTCL funding for absentee ballot
                                                                                                                 Jay Stone FEC Complaint 083020                        coordination, ballot collection and processing, and
WI
                                                                                                                                                                       other electoral administrative needs.
                                                                                                                                                                       9.1.20 Racine Supplemental CTCL Grant Final
                                                                                                                                                                       (Draft).pdf




GA




AZ




NV




               September 2, 2020                                    September 4, 2020                                        September 8, 2020                                    September 10, 2020


                                                                                                                                                                                                   I APP. 10
                                                             Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 11 of 128

PA
     Detroit Clerk Janice Winfrey & Michigan                   Lansing, Michigan - City Clerk Chris Swope         Pontiac, Michigan – City Clerk receives a CTCL          Flint, Michigan - Council Action, approval and
     Secretary of State announced a partnership with           announces award of a $443,742 CTCL grant for       grant of $405,564 to support the City of Pontiac        resolution for City of Flint Safe Voting Plan
     Wayne County and CTCL. Funds were used for                administration during the November 3rd election.   Safe Voting Plan.                                       funding. CTCL Grant and Agreement Transmittal
     training and recruitment of election workers,             City of Lansing Press Release CTLC Grant           Pontiac M ichigan Receives Grant                        Letter to Inez Brown for $475,625.
     opening of 14 satellite clerk offices (21 total), use     Announcement 090420                                                                                        CTLC Grant Transmittal to Flint City Clerk
     of pro sports teams to promote Get Out the Vote,                                                                                                                     091020
     and 30 drop boxes. Detroit had four major sports
                                                                                                                  East Lansing, Michigan - Council Action (Item           City of Flint MI Resolution 200391 Accept CTLC
MI   teams promoting voter registration and
                                                                                                                  3.13) approving an Agenda Item Report to use a          Funding 091420.pdf
     engagement.
     Email Correspondence Detroit City Louise Jones to                                                            $35,350 CTCL grant to purchase of an Image Cast
     Belinda Groner 092820                                                                                        high-speed scanning system from Dominion.
     https://www.michigan.gov/som/0,4669,7-192-47796-                                                             East Lansing M I Council M inutes Scanner Purchase
     538528--,00.html                                                                                             090820.pdfCity of East Lansing M inutes
     Press Release Detroit Clerk Winfrey and Secretary
     Benson Elections Collaboration 090220.pdf


WI


                                                                                                                  Fulton County, Georgia accepts CTCL grant of
                                                                                                                  $6,309,436 to increase voting locations to a total of
                                                                                                                  240. The new locations avoided churches and
                                                                                                                  schools. Additional locations included a comedy
GA                                                                                                                club, Georgia Tech basketball arena, and a wedding
                                                                                                                  reception venue. Funds were also used for high-
                                                                                                                  speed tabulators and voting equipment to handle
                                                                                                                  the high volume.
                                                                                                                  Fulton County Receives CTCL Grant


AZ



NV




                  September 15, 2020                                       September 16, 2020                                 September 17, 2020                                     September 21, 2020


                                                                                                                                                                                                    I APP. 11
                                                       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 12 of 128

                                                                                                                PA Supreme Court Opinion and Order regarding              .
                                                                                                                election questions. Court found that Secretary
PA                                                                                                              Boockvar had exceeded her authority in elections.
                                                                                                                Democratic Party v. Boockvar 091720.pdf

     Saginaw, Michigan – City Council Resolution            Muskegon, Michigan - $433,580 CTCL grant            Michigan Secretary of State admits 400 military           Kalamazoo, Michigan - City Council Action
     recommended by City Manager Timothy Morales in         agreement transmittal.                              ballots were sent out without Vice President Pence’s      approving expansion of voter registration plan
     Council Communicati on CC-28, accepts $405,564         CTLC Grant Transmittal to M uskegon Clerk M eisch   name, and instead listed Jeremy Cohen as President        using CTCL grant of $56,626.
     in CTCL grant funding.                                 Signed 091620.pdf                                   Trump’s running mate. Explanation for the error           Resolution Approving the Expansion of Voting and
     Saginaw Accepts CTCL Grant                                                                                 includes a “computer glitch” and personnel error.         Registration Access for the November 3, 2020 Election
                                                                                                                M ichigan 9.17.20 Pence M issing 400
     Flint, Michigan receives a CTCL grant of $475,625
MI   and passes resolution to accept the grant for safe
     elections.                                                                                                 Muskegon, Michigan - CTCL grant is to be used for
     Flint CTCL Grant                                                                                           drive through voting, satellite election offices, voter
                                                                                                                education, PPE, cost associated with poll workers ,
                                                                                                                and voting equipment and supplies.
     Pontiac, Michigan receives a CTCL grant for a safe
     voting plan to conduct the election. A large portion                                                       M uskegon M ichigan CTCL 433580 09.16.20
     of the grant was used to hire staff. $405,564
     Pontiac M I CTCL Grant
     Green Bay, Wisconsin - CTCL Supplemental
     Grant Transmittal Letter; Draft CTCL approval
     letter - $522,200; 46 Laptop computers and printers,
WI   hand carts, 46 EZ carts, and 2 lift trucks.
     CTCL Grant Approval Epps-Johnson Email With Green
     Bay Clerk Teske 091420
     Green Bay CTLC Application Supplement 091420


GA


AZ


NV




           September 22, 2020                            September 23, 2020                          September 24, 2020                        September 28, 2020                            September 29, 2020



                                                                                                                                                                                                         I APP. 12
                                                           Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 13 of 128

     Centre County, Pennsylvania – County           Many Pennsylvania cities and counties         Centre County, Pennsylvania – CTCL           Pennsylvania Secretary Boockvar issues
     Elections Council Action - Approving CTCL      returned ballots to various drop box          grant of $863,828.50 to Centre County,       guidance on civilian absentee and mail-In
     funding application for a COVID 19             locations. State policy requires ballots to   PA for absentee and mail-in ballot           ballot procedures.
     response grant. Agreement with Election        be returned to the County Board of            production, processing equipment, early      Guidance Concerning Civilian Absentee and
     Systems & Software (ES&S) for the
                                                    Elections in the precinct where the voter     vote site and ballot drop-off options, in-   M ail-In Ballot Procedures.
     purchase of 20 M odel DS200s (Includes
     scanner, internal backup battery, plastic      resides, raising policy conflicts.            person voting, and ballot drop boxes.
     ballot box with steel door and e-bin, paper    Philadelphia 17 Satellite Offices             CTCL M inutes of BOC
     roll, and one (1) standard 4GB memory
     device). Agreement totals $102,650.00 and is
PA                                                  Litigation: Boockvar v Saylor - Signature
     paid for 100% by grant funds through the
     CTCL grant award.                              rules. The court found county boards of
     Centre Count PA Grant M inutes
                                                    elections are prohibited from rejecting
                                                    absentee or mail-in ballots based on
                                                    signature comparisons by county election
                                                    officials or from third-party challenges
                                                    based on signature analysis and
                                                    comparisons.
                                                    Boockvar v Saylor
     Pontiac, Michigan - City Council Action                                                      Saginaw, Michigan - City Council Action                                                  Grand Rapids, Michigan - CTCL
     authorizing approval of CTCL fundi ng                                                        authorizing approval of CTCL fundi ng                                                    grant for staffing, training, and
     of $405,564 for electoral administration.                                                    of $402,878for electoral administration.                                                 equipment in the amount of $280,582.
     City of Pontiac MI Resolution 20428                                                          Saginaw CTCL Grant                                                                       Grand Rapids M inutes
MI   Accept CTLC Funding 092220.pdf




WI


GA


AZ


NV




          September 30, 2020                          October 1, 2020                                October 6, 2020                                  October 7, 2020                              October 9, 2020


                                                                                                                                                                                                            I APP. 13
                                                       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 14 of 128

     Federal Elections Commission           Center County, Pennsylvania        Advocacy group Judicial Watch files litigation
     (EAC) reports a $9,577,386             approves 13 temporary elections    in Pennsylvania for failing to remove inactive
     surplus in HAVA funds for              employees. County approves         voters under the National Voters Registration Act
     Pennsylvania, negating the need for    purchase of 2 vehicles with CTCL   (NVRA).
PA   private funding of state electoral     funds although the CTCL contract   JW Sues Over Colorado Voter List
     processes.                             does not indicate vehicles as
     Pennsylvania Federal Report            allowable expenditures.
                                            Centre County M isuse of Funds

     Federal Elections Commission
     (EAC) reports a $10,406,377
     surplus in HAVA funds for
MI   Michigan, negating the need for
     private funding of state electoral
     processes.
     M ichigan Federal Report

     Federal Elections Commission                                                                                                                                          Affidavits and declarations provided by
     (EAC) reports $4,316,403 surplus                                                                                                                                      officials from the cities of Green Bay,
     HAVA funds for Wisconsin,                                                                                                                                             Kenosha, Madison, Milwaukee, and
     negating the need for private                                                                                                                                         Racine in the lawsuit of Wisconsin
     funding of state electoral processes                                                                                                                                  Voters Alliance, et al. v. City of Racine,
WI   Wisconsin Federal Report                                                                                                                                              et al. CV No. 1:20-cv-01487. None of the
                                                                                                                                                                           affiants or declarants mention the receipt
                                                                                                                                                                           of CTCL grants redistributed by the City
                                                                                                                                                                           of Racine or subsequent grants.
                                                                                                                                                                           City Official Affidavits.

                                                                                                                                   DeKalb County, Georgia receives a
                                                                                                                                   $4.8M CTCL grant for election related
GA                                                                                                                                 workers, processing equipment, and
                                                                                                                                   early voting locations.
                                                                                                                                   DeKalb CTCL Info


AZ


NV




                                                                                                                                                                                                 I APP. 14
                                                         Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 15 of 128

        October 11, 2020                                    October 13, 2020                                     October 16, 2020                     October 20, 2020                      October 21, 2020
                                      Allegheny County, Pennsylvania discovers a ballot printing and        Allegheny County, Pennsylvania                                             Secretary Boockvar issues amended
                                      mailing error which has impacted 28,879 voters in the County.         ~372,000 ballot applications                                               Provisional Voting Guidance which
                                      The error occurred in the ballot image mapping of absentee and        were rejected, mostly due to                                               exceeded her authority and
                                      mail-in ballot files 3 and 4. Ballots were printed by Midwest.        duplications. The mail in ballot                                           bypassed the legislature.
PA                                                                                                          process is new, and Allegheny
                                      Allegheny Ballot Errors                                                                                                                          Boockvar Guidance
                                                                                                            County was not prepared to
                                                                                                            manage the process.
                                                                                                            372,000 Ballot Rejections

     “Nonpartisan” Michigan           An affidavit filed by the Chief Deputy City Clerk for the City of                                        Advocacy group Judicial Watch
     Center for Election Law &        Lansing, Michigan, Bryan P. Jackson, declared that, among other                                          releases a study regarding registered
     Administration (MCELA)           things, Secretary of State Benson sent an email to the City Clerk's                                      voters that concluded there were more
     joined MI SOS and                Office and municipal election officials throughout the state                                             votes cast than registered voters in
     announces partnership thanks     advising them of the CTCL grant program and encouraging                                                  several Michigan counties.
     to grant from CEIR. Grant        election officials to apply for private CTCL funding.                                                    Judicial Watch Report
MI   is earmarked for combating       M I Declaration of B.Jackson
     misinformation, airing TV
     ads, direct mailings, and text
     messaging those who have         Flint, Michigan City Clerk, Inez M. Brown, filed an affidavit
     never/recently voted.            which supports correspondence from Michigan Secretary of State
                                      Benson advising on the CTCL grant program and encouraging
                                      election officials to apply for funding.

                                      Milwaukee, Wisconsin Common Council Minutes - The heads
                                      and managers of departments are directed to recruit individuals
                                      from within their departments who wish to be assigned to work
WI                                    for the Election Commission during the November 2020 Election.
                                      There was no mention of training as required in Wisconsin.
                                      Election Workers


GA



AZ



NV




                                                                                                                                                                                                   I APP. 15
                                                       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 16 of 128

         October 23, 2020                     October 26, 2020                      October 28, 2020                  October 31, 2020                   November 1, 2020                 November 2, 2020
     Litigation - Pennsylvania           U.S. District Court for the           Pennsylvania Secretary            Montgomery County,                  Pennsylvania Secretary           Correspondence by Deputy
     Supreme Court grants Secretary      Western District of Pennsylvania      Boockvar issues Guidance for      Pennsylvania - Email from           Boockvar issues Guidance on      Secretary Jonathan Marks
     Boockvar's complaint, and           Consent Order in Parnell, et al. v.   Mail-In and Absentee Ballots      Francis Dean, Director of Mail-     Canvassing Segregated Mail-In    permitting election officers to
     prohibits electoral boards from     Allegheny County, et al. related      received from the USPS after      In Elections with instructions to   and Civilian Absentee Ballots    communicate with voters who
     rejecting absentee and mail-in      to 28,789 incorrect ballots issued    8:00 p.m. on Tuesday, November    election officials permitting       received after 8:00 p.m. on      might have had ballots rejected,
PA   ballots based upon signature or a   in Allegheny County.                  3, 2020.                          electors to alter previously        Election Day through 5:00 p.m.   issue provisional ballots, and to
     third-party challenge.              Parnell V Allegheny                   10.28.20 Absentee Ballots         received absentee and mail-in       November 6, 2020.                update the SURE system.
                                                                                                                 ballot envelopes in an effort to    Boockvar Guidance Canvassing     Deputy Marks Correspondence
                                                                                                                 "cure" defects, including naked
                                                                                                                 ballots.
                                                                                                                 Francis Dean Email



MI


                                                                               243,900 Wisconsin voters
                                                                               registered as “Indefinitely
                                                                               Confined” compared to 72,000
WI                                                                             last year and are exempt from
                                                                               traditional state voter law.
                                                                               Wisconsin Indefinitely Confined




GA




AZ




NV




                                                                                                                                                                                                 I APP. 16
                                                      Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 17 of 128

              November 3, 2020                       November 4, 2020                   November 5, 2020                              November 12, 2020                                November 25, 2020
     Critical Election Analysis indicating voter   Montgomery County,                                                     Court Order granting Application for Special Relief
     fraud.                                        Pennsylvania - Lee Soltysiak,                                          in the form of a Preliminary Injunction for all
                                                   Chief Clerk of the Board of                                            counties in the Commonwealth in Hamm, et al. v.
                                                   Elections, testified of                                                Boockvar.
     TMS with State Election Results Analysis .                                                                           Hamm v Boockvar Order
PA                                                 numerous violations of the
                                                   Election Code by the                                                   In Trump, et al. v. Boockvar, the Court concluded
                                                   Montgomery County's Board                                              Secretary Boockvar, lacked statutory authority to
                                                   of Elections.                                                          issue the November 1, 2020 Guidance to
                                                                                                                          respondent’s County Boards of Elections.
                                                   Soltysiak Testimony                                                    Trump V. Boockvar Order

     Critical Election Analysis indicating voter                                   Michigan SURE Audit Notations                                                                Michigan Democrat Representative
     fraud.                                                                        regarding past electoral issues.                                                             Warren is a paid Lobbyist in at least two
MI   TMS with State Election Results Analysis                                      SURE Audit Notations                                                                         other states, presenting a conflict of
                                                                                                                                                                                interest.
                                                                                                                                                                                Warren paid as Lobbyist
     Critical Election Analysis indicating voter                                   Wisconsin WEC allowed 234,000
     fraud.                                                                        names to remain on the voter files
     TMS with State Election Results Analysis                                      that should have been removed. The
                                                                                   names are flagged by the multi-state
WI Milwaukee County – From August 20 to                                            Electronic Registration Information
     November 3, 2020, the number of registered                                    Center (ERIC) database.
     voters in the county increased by (a record                                   WEC Voter File Incorrect
     setting) 36,633 voters.
     Milwaukee Voter Totals
     Critical Election Analysis indicating voter                                                                                                                                Chief cyber security engineer makes
     fraud.                                                                                                                                                                     declaration about the ease of
GA   TMS with State Election Results Analysis                                                                                                                                   manipulation of Dominion Voting
                                                                                                                                                                                Systems.
                                                                                                                                                                                Dominion Easy to Manipulate
     Critical Election Analysis indicating voter
     fraud.
AZ
     TMS with State Election Results Analysis

     Critical Election Analysis indicating voter
     fraud.
NV   TMS with State Election Results Analysis




                                                                                                                                                                                                  I APP. 17
                                                         Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 18 of 128

                    Electoral College White Paper                                         Dominion Contract                     Hart Inter-Civic Contract                       Non Profit Affiliates
     Urban counties such as Allegheny, Philadelphia, and Delaware                                                                                                       Rock the Vote
     received over $10 million in private funding that imposed conditions                                                                                               Pennsylvania Voice
     on the conduct of elections. These contracts lack legislative approval,                                                                                            Democracy Works (Turbo Vote)
PA   and likely violate state laws prohibiting the use of private money for
     federal elections.
     Electoral College White Paper
     Michigan Secretary of State Benson approved direct access to the          Original Contract was $20,600,000. Four   Original Contract was $14,400,000. Change      Michigan Voice
     state’s voter files by activist organizations.                            Change Orders were completed and some     Orders were issued without legislative         Rock the Vote
                                                                               without legislative approval.             approval. A total of five change orders were
MI                                                                                                                       made from March 1, 2017 until August 13,
     Electoral College White Paper
                                                                                                                         2020.
                                                                               Dominion Contract
                                                                                                                         Hart InterCivic Contract
     The Wisconsin Election Commission violates state law by allowin g                                                                                                  Wisconsin Voice
     voters to claim “Indefinite Confinement” as a means of avoiding the                                                                                                Rock the Vote
WI   requirement to provide a photo ID when requesting an absentee
     ballot.
     Electoral College White Paper

     Fulton County officials illegitimately accept more than $6 million in                                                                                              ProGeorgia
     private grant funding that imposes conditions on electoral processes.                                                                                              ACLU
     The public record is silent on whether county officials attempted to                                                                                               Rock the Vote
GA                                                                                                                                                                      New Georgia Project
     seek legislative approval.
                                                                                                                                                                        America Votes
     Electoral College White Paper
                                                                                                                                                                        Vote Forward
     State officers and Maricopa County Officials fail to enforce state law                                                                                             Rock the Vote
     against private companies that direct federal election administration ,                                                                                            League of Women Voters
AZ   accepting millions of dollars in private grants that gave some voters
     advantages unavailable to other jurisdictions across the state.
     Electoral College White Paper

                                                                                                                                                                        Rock the Vote
                                                                                                                                                                        Democracy Movement US
                                                                                                                                                                        League of Women Voters
NV




                                                                                                                                                                                              I APP. 18
                                                      Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 19 of 128

                Voting Equipment                                            Voting Methods                                  State Guidance for Ballot Curing                        Voting Result Analysis
     The State of Pennsylvania maintained            - 30 days residency                                                   There is no state policy for curing ballots.     Thomas More Society with State Election
     guidelines for counties and cities regarding    - Provisional ballots                                                 If the signature is missing, the ballot is not   Results Analysis.
     voting equipment. Any equipment with            - No same day registration                                            to be counted.
     modems or open internet are not state           - Signature verification
     approved.
                                                     - Online registration
     Dominion Democracy Suite                        - Absentee Ballot-Declaration
PA
                                                     - Felons regain right to vote upon release
                                                     - Voting Status will be changed to inactive if you receive a notice
                                                      and do not respond within 30 day.
                                                                                                                           Curing Ballots                                   TMS Analysis
     PA Voting Systems                               - ERIC Member
                                                    PA Voting Methods
     The State of Michigan granted contracts to      - 30 days residency                                                   There is no state policy for curing ballots.     Thomas More Society with State Election
     only three vendors:                             - Absentee ballots                                                                                                     Results Analysis.
     1) Dominion Democracy Suite                     - Signature verification
     2) Hart InterCivic                              - Same Day Registration
     3) Election System and Software                 - Provisional ballots
                                                     - Felons in Jail cannot vote
                                                     - Online voter registration
                                                     - Absentee ballots                                                    Curing Ballots
MI   MI Voting Systems                                                                                                                                                      TMS Analysis
                                                     - Signature verification
                                                     - Provisional ballots
                                                     - Felons in Jail cannot vote
                                                     - Inactive voters stay in the voter file for two federal elections
                                                     - ERIC Member
                                                    *Due to COVID, Absentee Ballots were sent out to everyone in the
                                                    voter file.
                                                    MI Voting Methods
     ES&S DS 200                                     - 10-day residency                                                    State policy for curing ballots states the       Thomas More Society with State Election
     Sequoia Voting System                           - Same day registration                                               election officials are to contact the elector    Results Analysis.
                                                     - Online voter registrations                                          and mail a ballot with a second envelope,
     ES&S Express Votes
                                                     - Absentee ballots (Anyone can return)                                which requires the elector and a witness to
     ES&S Auto Mark                                                                                                        sign. Witness must provide address. If
WI Clear Access 2.01                                 - Signature verification
                                                                                                                           signature or address is missing the ballot is
                                                     - Provisional ballots                                                 not to be counted.
     Dominion
                                                     - Felons regain right to vote upon release
     WI Voting Systems                                                                                                     Curing Ballots                                   TMS Analysis
                                                     - ERIC Member
                                                    WI Voting Methods




                                                                                                                                                                                                     I APP. 19
                                                     Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 20 of 128




               Voting Equipment                                           Voting Methods                            State Guidance for Ballot Curing                         Voting Result Analysis
     The Secretary of State in Georgia            - No set time for residency                                      State policy for curing ballots states the        Thomas More Society with State Election
     contracted with Dominion to use electronic   - No same day registration                                       election official attempt to contact the          Results Analysis.
     voting system throughout the state.          - Online voter registrations                                     elector. The time allowed to cure the ballot
                                                  - Absentee ballots/Oath                                          is the same number of days for the
                                                                                                                   provisional ballots to be accepted.
GA                                                - Signature verification
                                                  - Provisional ballots
     GA Voting Systems                            - Felons restored after completing sentence including parole.
                                                                                                                                                                     TMS Analysis
                                                  - Inactive Voters stay in the voter file for 5 years.            Curing Ballots
                                                  GA Voting Methods
     Dominion Democracy Suite 5.5.1.8              - 29 Days to establish residency                                State policy for curing ballots states the        Thomas More Society with State Election
     ImageCast                                     - No same day registration                                      election official must make a reasonable          Results Analysis.
     ImageCast X Marking Device                    - Online voter verification only                                attempt to contact the elector for ballot
     HP LaserJet Pro M402dne                                                                                       curing. A total of 5 days after the election is
                                                   - Absentee ballots/ affidavit attached
     Interscan HiPro 821                                                                                           allowed on Federal elections and 3 days
AZ   ICC Cannon DR-G1130                           - Signature verification
                                                                                                                   after other elections.
     Elections Systems and Software                - Provisional ballots
     DS200                                         - Felons cannot vote until cleared
     ExpressVote (BMD) DS450                       - ERIC Member
     AZ Voting Systems                                                                                             Curing Ballots                                    TMS Analysis
                                                  AZ Voting Methods
     Dominion Democracy Suite 5.12                - 30 days to establish residency                                 Nevada had no method in place to cure             Thomas More Society with State Election
     - Election Day (ICX)                         - Same Day Registration                                          ballots.                                          Results Analysis.
     - Early Voting (ICX)                         - Online voter registration
     - Absent Ballots (ICC)                       - Absentee ballots
     - Mailing Precinct (ICC)                     - Signature verification
     - ADA (ICX)                                  - Provisional ballots
NV Election Systems and Software 6.1.0.0          - Felons regain rights upon release
     - Election Day (ExpressVote-BMD, DS200)      - Voter file keeps inactive voters for two consecutive general
     - Early Voting (ExpressVote-BMD, DS200)         elections (8 years)
     - Absent Ballots (DS450)                     - ERIC Member
     - Mailing Precinct (DS450)
     - ADA (ExpressVote-BMD)                      NV Voting Methods
                                                                                                                   Curing Ballots                                    TMS Analysis
     NV Voting Systems




                                                                                                                                                                                               I APP. 20
         Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 21 of 128



                                Stillwater Technical Solutions
                                          “Complex Problems Solved Well”



     October 9, 2020


     Mr. Phill Kline                                                   Mr. Erick Kaardal
     Thomas More Society                                               Mohrman, Kaardal and Erickson PA
     309 West Washington Street, Suite 1250                            150 South Fifth Street, Suite 3100
     Chicago, IL 60606                                                 Minneapolis, MN 55402

     Re: The Legitimacy and Effect of Private Funding in State and Federal Electoral Processes

     Dear Mr. Kline:

     Introduction -
     Thank you for retaining Stillwater Technical Solutions (STS) to survey the impact of
     public/private partnership funding on state certified Help America Vote Act (HAVA)
     implementation plans, and state electoral administrative processes. STS is a non-
     partisan, for-profit research and public-policy advisory firm specializing in federal and
     local government administrative procedures, land and natural resource policymaking,
     local governmental relations, and program management.
     Thomas Moore Society (TMS) has retained STS to analyze whether grants from private,
     non-profit organizations that are independent of state certified HAVA implementation
     plans and legislative appropriations processes may legitimately be integrated with public
     funding by local governments for electoral administration. Our brief response, expanded
     throughout this briefing paper, is that there is no statutory or administrative basis or
     history for local jurisdictions to solicit or receive private funding outside of state plans
     or legislative and congressional appropriation processes.
     STS was specifically requested to brief TMS on the following questions:
             1) Whether state certified HAVA implementation plans or state legislative
                 prerogatives are compromised through the injection of private grants from
                 the Center for Technology and Civic Life (CTCL) into local elections
                 offices;
             2) If existing appropriations from federal, state or local sources are sufficient
                 to execute the 2020 elections, making funding from public/private
                 partnerships unnecessary;
             3) How the reporting and claw back provisions in CTCL agreements with
                 local governments represent an ongoing liability for local governments,
                 skews state legislative budgeting, and result in inaccurate federal and state
                 audits required for HAVA programs;1
             4) How injection of CTCL funds in discreet jurisdictions distorts legislative
                 appropriation formulas, resulting in an inequitable distribution of funding
                 throughout the state, contrary to HAVA and state implementation plans.


1
 41 CFR Part 105-71. Uniform Administrative Requirements for Grants and Cooperative Agreements with State and Local
Governments.


                                                                                                         I APP. 21
         Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 22 of 128

The Legitimacy and Effect of Private Funding
in Federal Electoral Processes
Page 2


     Approach -
     For this survey, STS analyzed the requirements from the U.S. Elections Assistance
     Commission (EAC) and provisions in CTCL agreements in the context of the state
     certified HAVA implementation plans for the states of Wisconsin, 2 Minnesota 3 , 4
     Michigan, 5 and Pennsylvania. 6 These four states were selected because of an early
     emphasis and focused collaboration between CTCL and large municipalities, as well as
     the timing of CTCL grants, beginning in late spring 2020. A chronology of the CTCL
     and local governmental transactions, previously reported by STS, was also integrated in
     this analysis.7
     Through assessment of the administrative responsibilities of state electoral commissions,
     as codified in state HAVA implementation plans, and documentation of vast unaccessed
     federal appropriations through HAVA and the Coronavirus Aid Relief and Economic
     Security (CARES) Act, 8 STS was able to demonstrate that there is no deficit of
     governmental funding available to the states or local jurisdictions for administration of
     the 2020 elections.

     One question that emerges is the history, influence, and impact that private funding could
     have on the long-term culture of state and federal elections. Because large amounts of
     onshore and offshore funding into non-profit foundations has been documented to
     influence federal agencies and U.S. policymaking, 9 the potential negative effect of
     funding on state HAVA implementation programs and local elections is of national
     import, and beyond the scope of this briefing letter.

     Background; Situation Appraisal -
     The responsibility to administer state and federal elections is the sole prerogative of the
     Wisconsin, Minnesota, Michigan, Pennsylvania and remaining state legislatures.10 Those
     legislatures maintain responsibility for appropriations and delegation of authority to state
     electoral commissions, who in turn administrate elections on a statewide basis. The state
     elections commissions enact administrative policies, support county and municipal
     officials in their individual precincts, and are responsible to administer and report HAVA
     expenditures in accordance with certified implementation plans approved by the state
     legislatures and the EAC.




 2 Certified Wisconsin HAVA State Plan of 2002. WI Elections Board. FR Vol. 69 No. 57 March 24 2004.
 3 Certified Minnesota HAVA State Plan of 2002. Mary Kiffmeyer Secretary. FR Vol. 69 No. 57 March 24 2004.
 4 Publication of States Plan Pursuant to the Help America Vote Act. Federal Register Vol. 74, No 237 Friday December 11,

   2009.
 5 Certified Michigan HAVA State Plan of 2002. Terri Lynn Land Secretary. FR Vol. 69 No. 57 March 24 2004.
 6
   Certified Pennsylvania HAVA State Plan of 2002. Edward Rendell Governor, P.A. Cortes Secretary FR Vol. 69 No. 57
   March 24 2004.
 7
   CTCL Grant Awards History, Chronology, and Issues. Stillwater Technical Solutions. October 2020.
 8
   Federal Election Assistance Commission. Post Primary CARES Act Expenditure Report. September 22, 2020.
 9
   The Chain of Command. How Billionaires and Foundations Control Environmental Movement. US Senate Report July
   30 2014.
 10
    U.S. Const. Art. I, § 4.


                                                                                                              I APP. 22
         Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 23 of 128

The Legitimacy and Effect of Private Funding
in Federal Electoral Processes
Page 3


     With promulgation of HAVA on October 29, 2002 and assistance from the EAC,
     individual state legislatures are provided a conduit for federal funding and assistance for
     reform and administration of electoral programs. At the federal level, auditing is the
     responsibility of the Office of the Inspector General and any necessary prosecutorial
     actions are undertaken by the U.S. Attorney General.
     Access to federal HAVA funding requires participating state legislatures to prepare and
     certify detailed state implementation plans that ensure election integrity, provide for
     security, assure privacy, improve voter access, and provide for reporting and auditing.
     The state HAVA implementation plans provide measures to upgrade voter systems,
     standards for database integrity, methods of voter communication, requirements for
     recruitment and training of poll workers, and many other policies to be implemented by
     electoral officials at the local level.

     Preparation and revision of HAVA implementation plans are governed by the
     administrative procedure statutes of the individual states. State administrative procedures
     and other executive branch policies typically impose public notification, opportunity for
     public comment, and other protective, procedural constraints on executive commissions
     and agencies before HAVA implementation plans may legitimately be modified.

     The ongoing availability of HAVA appropriations to state legislatures is dependent upon
     compliance with state implementation plans and annual reporting to the EAC. All state
     certified HAVA elections plans must meet the federal audit standards under the Uniform
     Administrative Requirements for Grants and Cooperative Agreements with State and
     Local Governments at 41 CFR Part 105-71.

     The CARES Act, signed into law on March 27, 2020, provides an additional $400 million
     to the EAC, the states, the District of Columbia, and U.S. Territories “to prevent, prepare
     for, and respond to coronavirus, domestically or internationally, for the 2020 Federal
     election cycle.” The CARES Act requires state agencies to coordinate with the Pandemic
     Response Accountability Committee, and dissemination of CARES Act funding takes
     place through the existing HAVA state implementation planning process.

     It is important to note that large amounts of the CARES Act relief funding appropriated
     by the EAC to Wisconsin, Minnesota, Michigan, Pennsylvania and the other states for
     electoral administration is unspent and remains available to municipalities and counties.11
     Because large amounts of federal funding continue to be available, the need for
     augmentation from the private sector is both unjustified and unwarranted.

     In Wisconsin, as of July 10, 2020, the EAC reported that only 60% of the $7,362,345
     CARES funding has been spent.12,13 This makes solicitation of CTCL funding by Racine
     Mayor Mason for redistribution to the cities of Madison, Milwaukee, Green Bay, and
     Kenosha unnecessary and outside of the protocols of the Wisconsin HAVA
     implementation plan for electoral administration.14

11
   Federal Election Assistance Commission. Post Primary CARES Act Expenditure Report. September 22, 2020.
12
   Elections Assistance Commission. CARES Act Quarterly Report to the Pandemic Response Committee. July 10, 2020.
13
   Federal Election Assistance Commission. Post Primary CARES Act Expenditure Report. September 22, 2020.
14
   Ibid. Stillwater Technical Solutions Chronology Matrix. October 2020.


                                                                                                        I APP. 23
           Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 24 of 128


The Legitimacy and Effect of Private Funding
in Federal Electoral Processes
Page 4


        Public funding for administration of local elections has also been made available at the
        individual state level. In Wisconsin, the state legislature sponsored and funded an aid
        program called Wisconsin Routes to Recovery. 15 The Routes to Recovery program
        reimburses local governments for unbudgeted expenditures necessary to respond to the
        COVID-19 public health emergency.
        The CTCL grant program has the appearance of being initiated after the EAC and
        Congress appropriated HAVA and CARES Act funding, with the range of funded
        programs being similar to those already provided for in HAVA state implementation
        plans.16 Remarkably, the CTCL grant program is being administered at the local level
        independent of the EAC, delegated state commissions, or state HAVA implementation
        plans. This approach distorts local and state budgeting processes, circumvents mandated
        funding formulas that provide for uniform and equitable distribution of funding, and
        bypasses public notification, public comment, and other administrative processes that
        ensure the public can hold government accountable.




15
     Guidance. Wisconsin Routes to Recovery Reimbursement Program. September 25 2020.
16
     Elections Assistance Commission. Plans for Use of CARES Act Funds. Report to Pandemic Response Committee.


                                                                                                          I APP. 24
            Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 25 of 128

The Legitimacy and Effect of Private Funding
in Federal Electoral Processes
Page 5


        Conflict Summary -
              I. Injection of private funding into county and municipal elections
                 circumvents State and Federal appropriations processes, violates
                 protocols in HAVA state implementation plans, and results in
                 inaccurate reporting under HAVA 254(a)(5):
                    a. The Help America Vote Act (HAVA) prescribes an
                       intergovernmental administrative process that includes the U.S.
                       Election Assistance Commission (EAC), state legislatures, and
                       delegated state commissions.
                    b. The mechanism and authority for administration of HAVA
                       mandates for both HAVA and CARES Act appropriation funding is
                       prescribed in Wisconsin, Minnesota, Michigan, and Pennsylvania17
                       state certified HAVA plans.
                    c. The individual state HAVA implementation plans incorporate
                       detailed planning requirements for 13 HAVA categories, including
                       election security protocols; standards for voter systems; equipment
                       procurement requirements; voter and electoral official training
                       procedures; provisional voting and balloting processes; provisions
                       to improve voting access; mail-in voter registration requirements;
                       voter complaint resolution protocols; and appropriations
                       monitoring, auditing and reporting protocols.
                    d. The claw back and reporting provisions in CTCL contracts with
                       local counties and municipalities, if exercised, will result in skewed
                       recordkeeping and state reporting under HAVA 254(a)(5) and the
                       Uniform Administrative Requirements for Grants and Cooperative
                       Agreements with State and Local Governments at 41 CFR Part 105-
                       71.
                    e. The claw back language in the CTCL agreements represents a
                       contingent, ongoing, and long-term liability for local counties and
                       municipalities who access the CTCL grants. The public record
                       already records instances of local governments voting to incorporate
                       CTCL funds in their general budget.
                    f.   Scaled up across the 15 states of known CTCL activity, inaccuracies
                         in state/federal HAVA Title II reporting and auditing resulting from
                         unreported funding and claw back provisions is substantial.
                    g. The appropriate mechanism for charitable donations to electoral
                       processes is through donations earmarked into the general fund of
                       the individual state legislatures. There is no state or federal statutory
                       authority or mechanism for counties, municipalities, or other local
                       electoral jurisdictions to solicit, receive, or appropriate private
                       funding for administration of public elections beyond the authority
                       of state HAVA implementation plans.




17
     Notice. Publication of State Plans Pursuant to the Help America Vote Act. Federal Register Volume 69, No. 57.
     Wednesday, March 24, 2004.


                                                                                                                 I APP. 25
            Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 26 of 128

The Legitimacy and Effect of Private Funding
in Federal Electoral Processes
Page 6


              II. HAVA, CARES, and state appropriations for local elections in
                  Michigan, Wisconsin, Pennsylvania, and Minnesota remain
                  sufficient for the 2020 election cycle, rendering CTCL funding
                  unnecessary:
                     a. Public appropriations for federal elections through the U.S. Election
                        Assistance Commission (EAC), state matching funds, and other
                        public moneys are the appropriate funding sources for administration
                        of U.S. elections. State-level funding formulas provide for
                        proportional and equitable distribution of funds, ensuring resources
                        are evenly allocated to serve the voting public. State and federal
                        mandates require funding recipients to report how election funding
                        was spent within their jurisdictions.
                     b. For the 2020 election cycle, federal and state appropriations for
                        administration of local elections have been substantially augmented
                        to address the COVID-19 pandemic by additional funding through the
                        CARES Act and other legislation.
                     c. Additional COVID-19 pandemic response funding for election
                        administration has been made available through state appropriations
                        and other allocations of public funds. As example, the State of
                        Wisconsin used CARES Act funding and state matches for its Routes
                        to Recovery Program.
                     d. The combination of the HAVA election security and CARES Act
                        funding, along with any state matches, remains adequate to facilitate
                        election operations, upgrade of election-specific hardware and
                        software, cybersecurity, training for voter and elections officials, and
                        COVID-19 specific needs. Publicly sourced funding remains
                        sufficient without any private contributions.
                     e. Local electoral officials in Michigan who performed due diligence
                        on CTCL grants have observed the sufficiency of CARES Act
                        funding and remarked as to the non-necessity of CTCL grants.
                        Michigan’s Oakland County Clerk Lisa Brown decided not to seek
                        CTCL funding because “We already had an opportunity through the
                        CARES Act to get extra equipment and things we would need at the
                        county level. It seemed to me that they were offering up the same
                        sort of thing.” 18
                     f.   The 2019 HAVA Title II 251 Report to the EAC from Michigan
                          Secretary Jocelyn Benson documents an unexpended HAVA surplus
                          for administration of statewide elections of $1,285,975.19 The public
                          record indicates that Secretary Benson was aware of the availability
                          of adequate public funding for dissemination to Ann Arbor, Flint,
                          Lansing, East Lansing, Muskegon, Pontiac, Romulus, Kalamazoo,
                          and Saginaw – jurisdictions currently seeking CTCL funds. This
                          contrasts with Secretary Bensons public promotion of CTCL funding
                          for administration of elections in Michigan.
                     g. Concerns with CTCL funding include lack of public accountability,
                        no state legislative or EAC oversight, and agreements that require
                        reporting of electoral information from government back to a non-
                        governmental organization.

18
     Benson accused of letting ‘partisan operatives’ influence election. Detroit News. October 6, 2020.
19
     Michigan HAVA 251 Funds Report. December 2019.


                                                                                                          I APP. 26
         Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 27 of 128


The Legitimacy and Effect of Private Funding
in Federal Electoral Processes
Page 7



           Table 1 - HAVA and CARES Funding Plus State Matching Funds for 2020 Elections 20
                2019 HAVA            Election         Match           CARES          Match           Total
                 Carryover           Security
      MI         $6,635,744         $12,053,705     $2,410,741       $11,299,561   $2,259,912      $34,689,663
      MN         $6,548,440         $7,418,672      $1,483,734       $6,958,233    $1,391,647      $23,800,726
      PA         $3,531,998         $15,175,567     $3,035,113       $14,233,603   $2,844,721      $38,821,002
      WI         $4,316,403         $7,850,124      $1,570,025       $7,362,345    $1,472,469      $22,531,366



              Table 2 - Estimated CARES Act Expenditures 20 Days Post Primary Election 21
                Amount           State Match         Initial Total          Estimated        Available Funds
              Appropriated                            Available            Expenditure
      MI       $11,299,561         $2,249,551         $13,549,112            $6,821,392         $6,727,720
                                                                                                   49%
      MN        $6,958,233         $1,386,122         $8,344,355              $363,867          $7,980,488
                                                                                                   92%
      PA       $14,233,603         $2,831,101         $17,064,704            $3,511,525         $13,553,179
                                                                                                   79%
      WI        $7,362,345         $1,472,469         $8,834,814             $3,228,484         $5,303,330
                                                                                                   60%



                          Table 3 – Government Funding and CTCL Grant Funding
                  2020 HAVA + CARES Funding22                               2020 CTCL Grants23, 24
      MI                       $28,023,919                                    $6,369,753 (22.7%)
      MN                       $17,252,286                                    $2,297,342 (13.3%)
      PA                       $35,289,004                                    $15,824,895 (44.8%)
      WI                       $18,254,963                                    $6,946,767 (38.1%)

                 h. Because of the COVID-19 pandemic, Congress provided additional
                    elections funding through the CARES Act that nearly doubled the
                    funding levels already provided in the annual HAVA funding. Much
                    of the remaining CARES funding has not yet been expended. The
                    CTCL grant funding is predicated on assisting local election offices
                    in meeting unexpected election expenses resulting from the effects of
                    the COVID-19 pandemic. Because adequate provision for meeting
                    those expenses has already been provided though public sources, the
                    CTCL grants are excess to needs.




20
   Election Assistance Commission—Election Security Grant Funding Chart July 16, 2020 and Election Assistance
   Commission—CARES Grant Funding Chart July 22, 2020
21
   ESTIMATED CARES Act Expenditures As Reported in 20 Day Post Primary Reports (September 22, 2020 Update)
22
   Includes federal funding + state matching funds; does not include 2019 carryover.
23
   CTCL grant dollar amount accompanied with size as a percentage of total government funding for the state.
24
   CTCL grant values must be viewed as approximate because the numbers reported by news sources and local governments
   vary, and grant awards continue.


                                                                                                             I APP. 27
            Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 28 of 128

The Legitimacy and Effect of Private Funding
in Federal Electoral Processes
Page 8

             III. When evaluated in context of the 2016 presidential election, CTCL
                  grant funding patterns demonstrate partisanship in grant funding
                  awards:
                    a. A review of data for 2020 CTCL grant-making in Michigan,
                         Minnesota, Pennsylvania, and Wisconsin, and incorporation of 2016
                         presidential election voting records for jurisdictions receiving CTCL
                         grants, reveals a pattern of greater funding being awarded to
                         jurisdictions where candidate Hillary Clinton won versus grant-
                         receiving jurisdictions where candidate Donald Trump won. While
                         CTCL maintains that it is a non-partisan organization and its grants
                         are available to all local jurisdictions, the grant pattern can be
                         understood to have a clear color of partisanship. Attachment A
                         contains charts, graphs and a table supporting this conclusion.
                    b. Michigan - At the time of this survey, CTCL had awarded eleven
                         grants in Michigan. Recipient cities were Detroit ($3,512,000),
                         Lansing ($443,742), East Lansing ($43,850), Flint ($475,625), Ann
                         Arbor ($417,000), Muskegon ($433,580), Pontiac ($405,564),
                         Romulus ($16,645), Kalamazoo ($218,869), and Saginaw
                         ($402,878). In the 2016 election, only Saginaw was won by candidate
                         Donald Trump; the remainder were won by candidate Hillary Clinton.
                         In total, $9,451,235 (95.7%) was awarded to the ten jurisdictions
                         where candidate Clinton won and only $402,878 (4.3%) where
                         candidate Trump won.
                    c. Minnesota - At the time of this survey, the only Minnesota
                         jurisdiction that had been awarded a CTCL grant was Minneapolis, in
                         the amount of $2,297,342. Candidate Hillary Clinton won the 2016
                         presidential vote in the jurisdiction.
                    d. Pennsylvania - At the time of this survey, CTCL had awarded seven
                         grants in Pennsylvania. Three of these grants were awarded to the
                         cities of Philadelphia ($10,016,074), Erie ($148,729), and Lancaster
                         ($474,202). Five were awarded to counties: Wayne County
                         ($25,000), Northumberland County ($44,811), Center County
                         ($863,828), Delaware County ($2,200,000), and Allegheny County
                         ($2,052,251). A total of $13,063,828 (94.7%) went to jurisdictions
                         where candidate Hillary Clinton won in the 2016 presidential
                         election; only $692,742 (5.3%) went to jurisdictions where candidate
                         Donald Trump won.
                    e. Wisconsin - At the time of this survey, CTCL had awarded multiple
                         grants to five Wisconsin cities: Milwaukee - two for a total of
                         $2,164,500; Madison - two for a total of $1,281,788; Green Bay - two
                         for a total of $1,625,600; Racine - two for a total of $1,002,100; and,
                         Kenosha - two for a total of $872,779. The $60,000 grant to Racine is
                         what remained of a $100,000 CTCL grant to that municipality that
                         included a stipulation that Racine would distribute a $10,000 sub-
                         grant to each of the other four cities. This appears to place Racine in
                         the position of being an agent acting on behalf of CTCL for the
                         purpose of distributing grant moneys along with CTCL instruction.
                         Candidate Hillary Clinton won handily in all five jurisdictions. 25



25
     Wisconsin Safe Voting Plan. June 15, 2020.


                                                                                                   I APP. 28
        Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 29 of 128

 The Legitimacy and Effect of Private Funding
in Federal Electoral Processes
Page 9


     Concluding Remarks and Opinions -
     Despite wars, depressions, onshore attacks, and other national traumas, the United States,
     throughout its 224-year history, has been able to successfully navigate electoral processes
     with reasonable normalcy. The current pandemic, though real, is neither exceptional nor
     reason to alter longstanding processes or timing of electoral administration.

     The national and state governments provide public funding to carry out elections because
     funding from private sources could subject electoral officials to coercion, manipulation,
     and corruption. Private funding into local elections, over time and if allowed, will change
     the culture of how county clerks and municipalities view and access public funding.

     With respect to the CTCL grant program itself, injection of funding into local
     jurisdictions circumvents longstanding administrative processes that protect voters from
     disenfranchisement, fraud, or an inequitable statewide distribution of funding across the
     electoral precincts. This condition could foreseeably and negatively affect rural voters
     or in-person voters.

     Based upon the information in this Briefing Paper, STS offers the following actions or
     activities for consideration by TMS:
          1. Administrative, judicial or informational actions aimed at local
               governments or municipalities receiving CTCL grants;
          2. Provision of information to State Attorneys General who are
               responsible for oversight of nonprofit organizations within their
               respective states;
          3. Provide support and information to local citizenry of CTCL grant
               receiving counties and municipalities such that they may inform,
               disagree with, or even formally challenge grant decisions by local
               commissions.
     Please feel free to contact me as you have questions or comments on the enclosed.

     Regards,

     J.R. Carlson
     Managing Partner
     Stillwater Technical Solutions




                                                                                        I APP. 29
      Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 30 of 128



                                      Attachment A
                                 Charts, Graphs and Tables

Note: Variations in grant amounts were reported by editors, the press and in meeting minutes
      from local governments. These variations might result in perceived inaccuracies in the
      dollar amounts of some CTCL grants. Because CTCL continues to make grants, source
      information in these calculations will outdate. The data presented is sufficient and reliable
      to conclude clear political trends in CTCL grant awarding patterns.
       Except where noted, individual grant amounts are linked to source information.




                                                                                             I APP. 30
        Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 31 of 128


                                Stillwater Technical Solutions
                                          “Complex Problems Solved Well”
      October 27, 2020

      Mr. Phill Kline
      Thomas More Society
      309 West Washington Street, Suite 1250
      Chicago, IL 60606

      Re: Voter Suppression and Disenfranchisement Through Executive and Administrative
          Actions - Pennsylvania

      Dear Mr. Kline:
      Thank you for retaining Stillwater Technical Solutions (STS) to survey how state
      gubernatorial and administrative actions are eroding voter confidence, contributing
      to voter suppression, and are having a material impact on electoral processes in the
      Commonwealth of Pennsylvania.
      For this work, we survey how Executive Order 2020-02,1 Extension of Deadline for
      Receipt of Absentee and Mail-In Ballots in Certain Counties, issued under state
      emergency management statutes to extend balloting timeframes in six jurisdictions
      lacks authority to regulate elections, and how disaggregated policy decisions by local
      electoral authorities are inconsistent with the Pennsylvania state plan governing
      uniform administration of elections.
      By citing decisions from recent Pennsylvania court cases and through a recounting
      of the public record in the context of electoral history, we raise salient issues as to
      how executive actions by Governor Wolf are resulting in a diminution of adopted
      state plans governing the administration of State elections, and resulting in regional
      electoral disparities.
      Using history and the public record as a platform, we demonstrate that the
      combination of emergency management executive orders, improper and
      disaggregated policy decisions by electoral boards, and decisions by state agencies
      are resulting in inequities among election districts, resulting in a discernible and
      material impact on the electorate of the Pennsylvania.
      Policy Questions; Approach -
            1. Do the emergency management statutes of Pennsylvania delegate to the
               governor the authority to inequitably postpone or delay primary or general
               election balloting dates?
            2. To what extent does the legislatively adopted Help America Vote Act
               (HAVA) State Plan for governing administration of elections grant
               authority to local election boards, chief election officers, and/or election
               district chairs to establish non-uniform policies for mail-in voting,
               addition or elimination of polling places, alterations in postmarking
               requirements, and/or changes in standards granting time extensions for
               civilian absentee and mail-in ballots?



1
    Pennsylvania Executive Order 2020-02 — Extension of Deadline for Receipt of Absentee and Mail-In Ballots in
    Certain Counties

                                                                                                           I APP. 31
     Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 32 of 128
Mr. Phill Kline - Voter Suppression and Disenfranchisement -
Pennsylvania
Page 2
         3. Are electoral policy decisions that depart from the prescriptive HAVA
            State Plan by Allegheny, Dauphin, Delaware, Erie, Montgomery, and
            Philadelphia counties having a material or disparate impact on legislative
            campaigns or voters in other jurisdictions that do not enjoy access to the
            same privileges?

    I. Statutory and Administrative Context: Electoral Authorities, Executive
       Order 2020-02, and Recent Case Law -
    Following enactment of the HAVA in 2002, the Pennsylvania General Assembly
    adopted its HAVA state elections plan, codifying statewide uniform electoral
    procedures, and establishing standards consistent with recommendations by the
    Federal Elections Assistance Commission (EAC).2
    The HAVA state elections plan prescribes the Secretary of the Commonwealth as the
    custodian, chief elections officer, and central authority for administration of the
    legislatively adopted HAVA state elections plan. As the chief elections officer,
    Secretary Kathy Boockvara is explicitly responsible to ensure statewide uniformity
    of electoral procedures, elections officer training, cybersecurity protocols, funding
    formulas, reporting, federal auditing, balloting, and that other standards prescribed in
    the adopted HAVA state plan are carried out. This responsibility includes advising
    the governor and local electoral jurisdictions on electoral policies that could result in
    non-uniform, fragmented, or inequitable electoral decisions.
    In 2019 and 2020 the Pennsylvania General Assembly significantly reformed the
    state’s body of election law through enactment of 2019 Act 77,3 2019 Act 94,4 and
    2020 Act 12.5 The 2019 acts have been codified into Pennsylvania Title 25 C.S.6, and
    the 2020 act is incorporated in Pennsylvania Title 25 P.S:7
                  Pennsylvania Election Code.
                  Pennsylvania Certified State Plan.8
                  Pennsylvania 2019 Act 77.9
                  Pennsylvania 2019 Act 94.10
                  Pennsylvania 2020 Act 12.11
                  Pierce v. Allegheny County Bd. of Elections, 324 F. Supp. 2d 684,
                      698-699 (W.D. Pa. 2003).12
                  Bush v. Gore, 531 U.S. 98, 121 S.Ct. 525, 148 L.Ed.2d 388 (2000)13
                      at 103.



2
  Certified Pennsylvania HAVA State Plan of 2002. Edward Rendell Governor, P.A. Cortes Secretary FR Vol. 69 No. 57
  March 24 2004
3
  2019 Act 77
4
  2019 Act 94
5
  2020 Act 12
6
  Pennsylvania Consolidated Statutes Title 25 Elections Part II to Part IX)
7
  Pennsylvania Preliminary Statutes Title 25 Elections and Electoral Districts (to Chapter 17)
8
  Commonwealth of Pennsylvania State Plan As Amended, September 15, 2005
9
  Pennsylvania 2019 Act 77 Pennsylvania Election Code — Omnibus Amendments
10
   Pennsylvania 2019 Act 94 Pennsylvania Election Code — Omnibus Amendments
11
   Pennsylvania 2020 Act 12 Pennsylvania Election Code — Omnibus Amendments
12
   Pierce v. Allegheny County Bd. Of Elections, 324 F. Supp. 3d 684, 698-699 (W.D. Pa. 2003)
13
   Bush v. Gore, 531 U.S. 98, 121 S.Ct. 525, 148 L.Ed.2d 388 (2000) at 103


                                                                                                       I APP. 32
        Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 33 of 128
                           Gray v. Sanders, 372 U.S. 368, 83 S.Ct. 801, 9 L.Ed..2d 821
                            (1963)14 at 379-381.
Mr. Phill Kline - Voter Suppression and Disenfranchisement -
Pennsylvania
Page 3

      On March 6, 2020, during the early stage of the COVID-19 pandemic, Pennsylvania
      Governor Wolf issued a 90-day disaster emergency proclamation.15 On May 30, 2020
      Governor Wolf issued a second emergency proclamation in response to civil unrest
      in the aftermath of the George Floyd death in Minnesota. On June 1, 2020, Governor
      Wolf issued Executive Order 2020-02, Extension of Deadline for Receipt of Absentee
      and Mail-in Ballots in Certain Counties.
      For its part, Executive Order 2020-02 extended by seven days the deadline for
      election officials in Allegheny, Dauphin, Delaware, Erie, Montgomery, and
      Philadelphia counties to receive absentee and mail-in ballots for the June 2, 2020
      primary election. The criteria used by Governor Wolf and Secretary Boockvara to
      decide ballot timeline extensions was not explained in Executive Order 2020-02, and
      it is noteworthy that even though Lancaster County was experiencing civil unrest, it
      was not incorporated in with the other Pennsylvania counties who were granted a
      ballot time extension.16
      On August 6, 2020 Governor Wolf issued a proclamation terminating the disaster
      emergency for the civil unrest, and on August 31, 2020 he issued an amendment to
      the COVID-19 proclamation, extending the timeframe for that emergency another 90
      days.

      II. History of Elections During Pandemics, Cataclysmic Events, and Civil
          Unrest -
      The United States has a long history of successfully conducting elections during
      epidemics, in the aftermath of natural disasters, during time of war,17 and amidst civil
      unrest. Viewed in a national context alongside pandemics, natural or human-caused
      disasters, and periods of civil unrest, Executive Order 2020-0218 lacks meaningful
      justification and displays an extraordinary lack of deference for the prerogatives of
      the Pennsylvania General Assembly. Executive Order 2020-02 also neglects uniform
      standards for electoral administration in statute and the adopted Pennsylvania HAVA
      state plan:
                During the Great Influenza pandemic of 1918, the US general election was
                 conducted as scheduled with few complications. Many poll workers and
                 voters did wear masks, and masks were mandated in some jurisdictions.19
                 In Idaho, the creation of a polling place for a local teachers’ college was
                 challenged in court, resulting in the overturning of an election for a local
                 probate judge. Although the local county commissioners were involved in
                 approving the new polling place, normal public processes and notifications

14
     Gray v. Sanders, 372 U.S. 69/, 83 S.Ct. 9 L,Ed,2d 821 (1963) at 379-381
15
     March 6 2020 Proclamation of Disaster Emergency.
16
     Arrests in Lancaster as Riots Spread Across Pennsylvania After Gov. Wolf Pleads with State to ‘Stay
     Calm’ Breitbart, May 31, 2020.
17
   Safeguarding Federal Elections from Possible Terrorist Attack: Issues and Options for Congress. Congressional
   Research Service, October 27, 2004. pps CRS - 19.
18
   Pennsylvania Executive Order 2020-02 — Extension of Deadline for Receipt of Absentee and Mail-In Ballots in
   Certain Counties
19
   Jason Marisam. Election Law Journal: Rules, Politics, and Policy. Jun 2010.141 http://doi.org/10.1089/elj.2009.0052.


                                                                                                            I APP. 33
      Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 34 of 128
              were not followed and the court ruled against changes in the polling
              location.20


Mr. Phill Kline - Voter Suppression and Disenfranchisement -
Pennsylvania
Page 4

             The 1968 US general election was conducted during the Hong Kong Flu
              pandemic, a global health emergency that had become well-entrenched in
              the United States a few months prior to the election. No extraordinary policy
              measures were imposed, and national elections were conducted without
              significant impact from that disease.
             The only modern example of a cataclysmic event affecting postponement of
              a US election occurred in 2018. When the Commonwealth of the Northern
              Mariana Islands was struck by super typhoon Yutu ten days before a federal
              election, Governor Torres postponed the election of a Delegate to the US
              House of Representatives.21
             Civil unrest is a localized condition that can lead to debate over whether to
              delay elections or modify electoral processes. Decisions to delay elections
              for civil unrest remain the prerogative of the legislative branch of state
              governments or the Congress.
             Throughout the history of the United States, including the civil war,22,23
              voting has successfully taken place alongside of civil unrest. A positive
              example of navigating the perceived threat of civil unrest occurred in
              Philadelphia during the June 2, 2020 primary. That jurisdiction, being under
              a 6:00 p.m. curfew, simply decided to extend the onset of curfew to 8:30 pm
              to allow Philadelphia electors time to vote and return home before the onset
              of curfew.24
             The public record is silent as to wholesale voter disenfranchisement arising
              from civil unrest, and so its use as a justification to delay elections is highly
              questionable.
             The 1968 election took place alongside of significant civil unrest associated
              with opposition to the Viet Nam war. Demonstrations, marches, and rallies
              in Chicago during the Democratic National Convention became
              increasingly widespread and radicalized. Conflicts between law
              enforcement and rioters did not materially affect elections or disenfranchise
              voters.

     III. Survey of Issues Impacting Elections in Pennsylvania -
     STS identified three areas where Executive Order 2020-02 and related COVID-19
     directives by the Secretary of Health have impacted the 2020 elections:
         1) Governor Wolf’s Executive Order 2020-02 exhibited preferential treatment
            of voters in six designated Pennsylvania counties. However, Lancaster
            County, which also experienced civil unrest, was not afforded the
            opportunity for ballot time extension. The justification for distinguishing
            which counties were to be included in Executive Order 2020-02 was not

20
   Harper v. Dotson, 32 Idaho 616, 187 P. 270 (1920).
21
   Disrupted Federal Elections: Policy Issues for Congress. Congressional Research Service. March 26, 2020
22
   Executive Branch Power to Postpone Elections. Congressional Research Service July 14, 2004
23
   Safeguarding Federal Elections from Possible Terrorist Attack: Issues and Options for Congress. Congressional
     Research Service, October 27, 2004
24
   Philadelphia’s city-wide curfew extended Tuesday due to primary elections.

                                                                                                             I APP. 34
        Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 35 of 128
                included in the Executive Order, and the public record is silent as to how
                Lancaster County voters have correspondingly been disenfranchised
                thorough lack of the ballot time extension afforded other commonwealth
                counties.
Mr. Phill Kline - Voter Suppression and Disenfranchisement -
Pennsylvania
Page 5
           2) The addition of polling places and designated ballot return sites in some -
              but not all - jurisdictions has resulted in disparate accommodation to voters
              in different voting jurisdictions. Designated ballot return sites in locations
              other than each county’s board of election office appears to violate 25 Pa.
              P.S. § 3150.16(a).
           3) In County of Butler, et al, v. Thomas W. Wolf, et al the Plaintiffs alleged
              restrictions imposed through executive orders and administrative directives
              violated their First Amendment right to assemble, encroached upon free
              speech and due process, and violated the equal protection clause of the
              Fourteenth Amendment. Four of the plaintiffs are incumbent elected
              officials, and one is a sitting member of the U.S. House of Representatives.
              All are currently running for reelection. The Federal District Court entered
              judgement in favor of those plaintiffs and the case is out on appeal.

      IV. Executive Order 2020-02 - Extension of Deadline for Receipt of
          Absentee and Mail-In Ballots in Certain Counties -
      Governor Wolf’s EO 2020-02 and administrative actions during 2020 by elections
      officials in at least Allegheny, Dauphin, Delaware, Erie, Montgomery, and
      Philadelphia counties have departed from the uniform and equitable standards in
      Pennsylvania statutes and the HAVA state plan governing elections.
      Departures from administrative policy include:
           1) Use of poorly monitored mail-in voting;
           2) Relaxation of long-established postmarking requirements;
           3) Relaxation of signature-matching standards;
           4) Relaxation of ballot acquisition standards;
           5) Time extensions for civilian absentee and mail-in ballots to be received at
              county board of election offices; and,
           6) Relaxation of polling place standards and addition of polling places.
      In designating only six counties for special privilege, EO 2020-02 inequitably
      neglects to extend the same opportunity to voters in the remaining counties
      throughout the Commonwealth of Pennsylvania. Governor Wolfs’ decision to not
      include Lancaster County, a county simultaneously experiencing civil unrest, 25
      brings into question the criteria and justification for how counties were selected to
      receive balloting time extension privileges.
      The additional time afforded urban voters in Allegheny, Dauphin, Delaware, Erie,
      Montgomery, and Philadelphia counties to turn in absentee and mail-in ballots raises
      substantive questions as to how voters in rural districts been disenfranchised for want
      of an additional seven days to turn in ballots.
      Beyond the clear and inequitable decision to grant a balloting time extension to the
      six electoral jurisdictions, the more foundational question is whether Governor Wolf

25
     Riots, Looting Hit Pennsylvania After Cop Shoots Minority Man. Suspect Charged at Cop With Knife,
     Video Shows. The Daily Wire, September 14, 2020

                                                                                                I APP. 35
      Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 36 of 128

     has been delegated the authority by the Pennsylvania legislature under the
     emergency management statutes to issue balloting time extensions whatsoever.


Mr. Phill Kline - Voter Suppression and Disenfranchisement -
Pennsylvania
Page 6

     V. Addition of Polling Places; Designated Ballot Return Sites -
     Pennsylvania 25 C.S. § 3511 distinguishes between statutory protections for receipt
     and counting of overseas military ballots and those of onshore civilian electoral
     processes.26 With respect to civilian ballots, the General Rule prescribes that no
     civilian absentee or mail-in ballot shall be counted if it is received by the county board
     of elections after 8:00 p.m. prevailing time on the day of the election.27
     The addition of polling places and the addition of designated ballot return sites in
     several Pennsylvania electoral jurisdictions raises material conflicts with the general
     statute because a plain reading of the Pennsylvania code prescribes that ballots are to
     either to be mailed or delivered in person to the county board of elections.28 The time
     constrained General Rule also does not contemplate drop off of elector ballots at sites
     that are physically separated, nor not under the direct control of the county board of
     elections offices.
             Example 1: Dauphin County is offering extended hours. In addition, the
             county has added the Dauphin Human Services Center in Elizabethville as
             a ballot return site, a violation of 25 Pa. P.S. § 3150.16(a).
             Example 2: In Philadelphia, all seventeen of the county’s satellite election
             offices will be open, with only the five newest locations serving as
             designated mail-in ballot return sites, which is a violation of 25 Pa. P.S. §
             3150.16(a).
     On May 7, 2020, Congressman Mike Kelly and State Representatives Daryl Metcalf,
     Marci Mustello, and Tim Bonner filed a civil action against Governor Wolf and
     Secretary of Health Rachel Levine, alleging violation of their First Amendment right
     to assemble, free speech, violation of their Fourteenth Amendment right to due
     process, and deprivation of equal protection. All four plaintiffs are incumbent office
     holders who are running for re-election, and their ongoing employment as publicly
     elected officials remains dependent upon their ability to win their respective election
     bids.
     On September 14, 2020, a Federal District Court ruled that Executive Order 2020-02
     and the health secretaries’ directives have unconstitutionally violated the rights of
     Congressman Mike Kelly and State Representatives Daryl Metcalf, Marci Mustello,
     and Tim Bonner. These elected officials have been impaired in their ability to host
     campaign gatherings, fundraisers, town halls, and other political events. This means
     that not only has the Pennsylvania electorate been disenfranchised by Executive
     Order 2020-02 and the health secretaries’ directives, but the campaigns of elected
     officials have been disrupted as well.


26
   References to “Except as provided under 25 Pa C.S. 3511 …” in 25 P.S. §§ 3146.6(c) and 1308(g)(1)(ii)
   refer to voted military-overseas ballots only at 25 Pa. C.S. § 3511.
27
   County of Butler, et al, Plaintiffs, v. Thomas Wolf, et al, Defendants. Civil Action No. 2:20-cv-677
   (United States District Court for the Western District of Pennsylvania)
28
   25 Pa. Ucons. Stat. § 3150.16(a) General Rule

                                                                                                I APP. 36
      Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 37 of 128

     In its decision the Federal District Court noted that while the state’s actions appeared
     to be undertaken with the good intent, actions by the Governor clearly crossed
     constitutional boundaries:


Mr. Phill Kline - Voter Suppression and Disenfranchisement -
Pennsylvania
Page 7
         “… even in an emergency, the authority of government is not unfettered. The
         liberties protected by the Constitution are not fair-weather freedoms —in place
         when times are good but able to be cast aside in times of trouble. There is no
         question that this Country has faced, and will face, emergencies of every sort.
         But the solution to a national crisis can never be permitted to supersede the
         foundation of the American experiment. The Constitution cannot accept the
         concept of a “new normal” where the basic liberties of the people can be
         subordinated to open-ended emergency mitigation measures. Rather, the
         Constitution sets certain lines that may not be crossed, even in an emergency.
         Actions taken by Defendants crossed those lines. It is the duty of the Court to
         declare those actions unconstitutional. Thus, for the reasons set forth above,
         the Court will enter judgement in favor of Plaintiffs.”

     VI. Other Issues Affecting Electoral Processes in Pennsylvania -
     In a recent policy paper addressing the Legitimacy and Effect of Private Funding in
     State and Federal Elections, 29 Stillwater Technical Solutions documented how
     elections in swing states - including in Pennsylvania - are being compromised by vast
     and unnecessary funding from private grant sources. STS concluded that because
     funding from private sources subjects electoral officials to coercion, manipulation, and
     corruption, funding into local elections from private sources threatens to alter the
     entire culture of how county clerks and municipalities view and access public funding.

     VII.   Proposed Actions -
     2019 Act 77 § 1302.3(c)30 prescribes that no less than five days preceding an election
     the chief clerk shall prepare a list for each election district showing the names and post
     office addresses of all voting residents in the district to whom absentee or mail-in
     ballots have been issued for the election and sign it no less than four days before the
     election. The list must be posted in a conspicuous place within the polling place and
     upon written request the clerk must provide a copy to any candidate or party county
     chairman.
     Because of the findings in this survey and the likelihood of a contested state election
     in Pennsylvania, STS recommends that the party chairman or other officials in all
     potentially contested jurisdictions obtain a complete and certified list of all voters who
     have received absentee or mail-in ballots for the general election.
     Please feel free to contact me as you have questions or comments on the enclosed.

     Regards,

     James R. Carlson

29
   The Legitimacy and Effect of Private Funding in State and Federal Electoral Processes. Stillwater
   Technical Solutions. October 9, 2020.
30
   2019 Act 77 § 1302.3(c)

                                                                                                  I APP. 37
 Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 38 of 128
Managing Partner
Stillwater Technical Solutions




                                                              I APP. 38
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 39 of 128




                                 DECLARATION OF A.J. Jaghori




I, A.J. Jaghori, declare as follows:

1. I am a technology executive, with an extensive background across all aspects of the tech

   industry, and with a specialized knowledge of Artificial Intelligence. I have personal

   knowledge of the contents of this Declaration and if called as a witness I could and would

   testify competently as to their truth.



2. I am an entrepreneur, a data scientist, patent holder, Forbs Magazine most influential people

   in business 40 under 40 nominee, and a distinguished TED 2016 speaker. I have founded

   over five successful startups later acquired by Google, Verizon and Facebook, among other

   large businesses and served as Chief Data Scientist for DHS and numerous prominent

   positions in the commercial sector, including CTO for L3. I hold numerous patents on

   cutting edge blockchain and Artificial Intelligence (AI) technology.



3. I am an expert in the fields of blockchain AI he was nominated by the Bi-Partisan Policy

   Center (BPC) to serve as an industry expert on the AI Center of Excellence board and

   subsequently appointed by the committee. The AI Center of Excellence was created by a bi-

   partisan bill co-sponsored by Rep. Meadows titled the AI in Government Act of 2019.



4. Technology has evolved to the point where we are able to conduct signature verification

   using Image Recognition, Machine Learning (ML) and Artificial Intelligence (AI) tools to

   analyze the signatures. Thanks to algorithms such as Speeded Up Robust Features (SURF)




                                                                                     I APP. 39
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 40 of 128




   we will be able to analyze a large number of signatures to determine if features within a

   signature are similar among a large number of samples to determine if signatures were made

   by the same person(s) rather than the individual whose name is associated with the ballot.


5. Using a sample size of 500,000 signatures it is possible to process and analyze the signatures

   in a matter of days with accurate results where a benchmark of 70% confidence of accuracy

   is considered to be accurate although it is possible to achieve confidence levels around 90%

   thanks to the latest developments in technology.



  6. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of

      the United States of America that the foregoing is true and correct to the best of my

      knowledge.




   EXECUTED ON: November 10, 2020                     By:   /s/ A.J, Jaghori




                                                                                      I APP. 40
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 41 of 128


                                                                                             21394 Ashburn Run Pl.
                                                                                                  Ashburn, VA 20147
                                                                    (703) 362-5002 | https://www.aj-jaghori.com/ai
                                                                                              aj.jaghori@gmail.com


AJ JAGHORI – TECHNOLOGY SUBJECT MATTER EXPERT

  BACKGROUND     AJ Jaghori is a Serial Entrepreneur having founded over four successful companies, two later
                 acquired by FaceBook and Google. Mr. Jaghori is also a Data Scientist, Inventor (owning over a
                 dozen patents in Machine Learning, Artificial Intelligence & Blockchain), TED Speaker, Early
                 Blockchain Pioneer, Founder of the MIT Social Genome Project, and a Fortune Magazine Most
                 Influential People in Technology - 40 under 40 nominee.

   INNOVATION    DEVELOPED ADVANCED COMPUTER VISION TECHNOLOGY
 ACHIEVEMENTS    PATENTED KIA REINFORCED DEEP-LEARNING ALGORYTHM
                 DEVELOPED PRESCRIPTIVE MODELING AND QUANTUM AI (DATA MINING, MACHINE LEARNING
                 AND PATTERN OPTIMIZATION TECHNOLOGY
                 DEVELOPED COGNATIVE COMPUTING DATA PLATFORM TECHNOLOGY
                 PATENTED SELF-LEARNING ENGINE
                 DEVELOPED 1ST GENERATION NEURAL NETWORK MODELLING (PERCEPTIONS PROBABILLSTIC)


  WORK HISTORY   HELLOWGOV, BOARD ADVISOR (2016 – PRESENT)
                 CHELFIE, CO-FOUNDER & CHIEF EXECUTIVE OFFICER (2015 – 2019)
                 OPEN TECHNOLOGY CENTER, CHIEF INFORMATION OFFICER (2011 – 2019)
                 L-3 COMMUNICATIONS, CHIEF TECHNOLOGY OFFICER (2011 – 2019)
                 THE SOCIAL GENEOME PROJECT, CHIEF TECHNOLOGY OFFICER (2008 – 2011)
                 DOCEBIT.AI, CO-FOUNDER & CHIEF EXECUTIVE OFFICER (2006 – 2009)
                 OHA ANDRIOID/GOOGLE, PRINCIPAL (2005 – 2007)
                 DEPARTMENT OF HOMELAND SECURITY (DHS), CHIEF DATA SCIENTIST (2005 – 2006)
                 OPC/VERIZON, PRINCIPAL (2001 – 2005)


    EDUCATION    SF, MASSACHUSETTS INSTITUTE OF TECHNOLOGY (MIT), MA
                 B.S., COMPUTER ENGINEERING, GEORGE MASON UNIVERSITY, VA




                                                                                              I APP. 41
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 42 of 128




                                DECLARATION OF Anthony J. Cochenour


I, Anthony J. Cochenour, declare as follows:


   1. With respect to the 2020 Presidential Election, I am providing expert witness testimony on

       voting machine software, hardware, and network digital forensic analysis. I have personal

       knowledge of the contents of this Declaration and if called as a witness I could and would

       testify competently as to their truth.

   2. I am a professional Digital Forensics Analyst and Expert Witness in the areas of software,

       hardware, networks, and telecommunications systems.

   3. DEFINITIONS

           a. The following are definitions of the terms used in these interrogatories and requests for

               production. Please read these definitions carefully as some of the words used in these

               discovery requests may be more expansive than those terms are given in common usage.

           b. “You” and “your” shall refer to and include the party to whom these discovery requests are

               directed as well as current and former attorneys, agents, investigators, consultants,

               accountants, officers, directors and employees.

           c. “Person” or “entity” means any natural person, firm, corporation, partnership,

               proprietorship, joint venture, organization, group of natural persons or other association

               separately identifiable, whether or not such association has a separate juristic existence in

               its own right.

           d. “Document” or “media” means recorded material in any form, including the original and

               all non-identical copies (whether different from the originals by reason of any notation

               made on such copies or otherwise), including, without limitation, correspondence,

               memoranda, notes, desk calendar, diaries, statistics, letters, telegrams, minutes, contracts,

               reports, studies, checks, invoices, statements, receipts, returns, warranties, guaranties,




                                                                                              I APP. 42
Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 43 of 128



       summaries, pamphlets, books, interoffice and intraoffice communications, offers, notations

       of any sort of conversations, telephone calls, voice mails, chat rooms, meetings or other

       communications, bulletins, bulletin boards, magazines, publications, printed matter,

       photographs, video, computer stored or generated information, teletypes, telefax, invoices,

       worksheets and all drafts, alterations, modifications, changes and amendments of any of

       the foregoing, tapes, tape recording transcripts, graphic or aural records or representations

       of any kind, of which you have knowledge or which are or were formally in your actual or

       constructive possession, custody, or control.

   e. “Possession, custody or control” includes the joint or several possession, custody or control

       not only by the person to whom these interrogatories and requests are addressed, but also

       the joint or several possession, custody or control by each or any other person or entity

       acting or purporting to act on behalf of the person, whether as employee, attorney,

       accountant, agent, sponsor, spokesman or otherwise.

   f. The terms “relate to”, “relating to”, “pertain to”, and “pertaining to” are used in the broadest

       sense and mean to refer to, discuss, involve, reflect, deal with, consist of, represent,

       constitute, emanate from, directed at, support, evidence, describe or mention.

   g. “Describe” means to state every material fact and circumstance specifically and completely

       (including, but not limited to, date, time, location and the identity of all participants) and

       whether each such fact or circumstance is stated on knowledge, information, or belief, or

       is alleged without foundation.

   h. “Computer” shall include, but is not limited to, microcomputers (also known as personal

       computers or desktops), laptop computers, portable computers, mobile computing devices,

       cloud computing, utility computing, and Third-Party online service, minicomputers and

       mainframe computers.




                                                                                       I APP. 43
   Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 44 of 128




       i. “Electronic data” means all information stored in a digital format. Electronic data includes,

           but is not limited to, electronic mail messages and attachments, contacts, journal entries,

           calendar entries, word processing documents, spreadsheets, databases including all records

           and fields and structural information, charts, graphs, and any and all miscellaneous files

           responsive to the following requests. The responding party is expected to search for any

           and all information stored on hard disks, floppy disks, CDs, DVDs, USB devices, Cloud-

           based Data Storage, any Third-Party Data Storage, Smart Phones andTablets, and in any

           other vehicle for digital data storage and/or transmittal. The term electronic data also

           includes the file, folder tabs and/or containers and labels appended to, or associated with,

           any physical storage device associated with the information described above.

       j. “Evidentiary Image” means a true bit-stream copy of the data requested. “Deleted File”

           means any electronic data file that has been erased or deleted from the electronic media on

           which it resided.

       k. "Cryptographic Hash Values" refers to mathematical algorithms that map data of arbitrary

           size (often called the "message", or "file") to a bit array of a fixed size (the "hash value",

           "hash", or "message digest"). It is a one-way function, that is, a function which is practically

           infeasible to invert. Cryptographic Hash Values are used to confirm the integrity of a

           digital file, and copies thereof.

       l. Throughout these discovery requests language should be read in light of the context in

           which it is used. Consequently, the singular includes the plural and the plural includes the

           singular, where appropriate. Furthermore, the masculine is intended to also refer to the

           feminine, where appropriate and vice versa.



4. My assigned task is to provide technical guidance on the evidentiary elements required to

   assess, to confirm, and reproduce the operation, and behavior of technology components,




                                                                                            I APP. 44
   Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 45 of 128




   including hardware, software, networks, removable data storage, and related maintenance

   practices used for in-person voting.


5. I assert that physical access to voting machines used in the 2020 Presidential election, or

   at minimum, physically identical voting machine units as defined by the manufacturer, are

   a requirement to perform adequate forensic analysis to assess the accuracy, and integrity

   of the same. Production, and documentation of such physical hardware components,

   information, and related processes should be such that any qualified professional could

   adequately reproduce, and independently confirm prior claims of accuracy, normative

   operation, and integrity of results derived from any voting machine hardware that may be

   in question.


6. I assert that access to software, and operating system source code, and binaries used in

   voting machines used in the 2020 Presidential election, or at minimum, copies of such as

   defined by the manufacturer, are a requirement to perform adequate forensic analysis to

   assess the accuracy, and integrity of the same. Production, and documentation of such

   software, and operating system source code, software binaries, and related processes

   should be such that any qualified professional could adequately reproduce, and

   independently confirm prior claims of accuracy, normative operation, and integrity of

   results derived from any voting machine software that may be in question.


7. I assert that access to voting machine hardware maintenance logs, software update logs,

   software configuration, voting machine operating system and application logs, and all

   metadata of voting machines used in the 2020 Presidential election are required to perform

   adequate forensic analysis to assess the accuracy, and integrity of the same. Production of




                                                                                 I APP. 45
   Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 46 of 128




   such voting machine hardware maintenance logs, software update logs, software

   configuration, voting machine operating system and application logs, and all metadata and

   related processes should be such that any qualified professional could adequately

   reproduce, and independently confirm prior claims of accuracy, normative operation, and

   integrity of results derived from any voting machine results that may be in question.


8. I assert that access to network, telecommunications systems, underlying software and

   operations logs used to support configuration, management, monitoring, and real-time or

   batch-based collection of votes, and other such communications that may occur between

   voting machines, and related management systems used in the 2020 Presidential election

   would be required to perform adequate forensic analysis to assess the accuracy, and

   integrity of the same.     Production of such network, telecommunications systems,

   underlying software and operations logs should be such that any qualified professional

   could adequately reproduce, and independently confirm prior claims of accuracy,

   normative operation, and integrity of results derived from any voting machine results that

   may be in question.


9. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of

   the United States of America that the foregoing is true and correct to the best of my

   knowledge.




EXECUTED ON: November 9, 2020                    By:     /s/ Anthony J. Cochenour




                                                                                  I APP. 46
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 47 of 128




                                        ANTHONY COCHENOUR
                                        Cybersecurity
                                        Anthony Cochenour is a Partner at Siege International. Mr.
                                        Cochenour has over 25 years of Information Security and Digital
                                        Forensics experience that spans telecommunications, software
                                        development and global-scale SaaS operations.

                                        He has received numerous awards including Cisco’s coveted
                                        Engineer of the Year in 2011. He is an active member of the FBI’s
                                        InfraGard program, the DHS Automated Indicator Sharing (AIS)
                                        program, and volunteers to help educate students, and families on
                                        topics such as online safety, and cyber bullying.


In 2014, Anthony founded Hoplite Industries, a mission-driven cyber security, and intelligence company
headquartered in Bozeman, MT. Through the use of Hoplite's patented Artificial Intelligence and
Machine Learning software, the team has provided critical intelligence, and support to affect hundreds
of arrests and takedowns. Under Anthony's leadership, Hoplite continues to support US and allied
interests abroad.

In 2013, Anthony helped to create a unique privately-funded Fiber Optic transport provider, Bozeman
Fiber, to help stimulate education, economic development, and healthcare services. By 2017, Bozeman
Fiber was fully funded, built, and operating 30-miles of high-capacity fiber in the Bozeman, MT area.

In 2008, he served as a senior engineering role with Cisco Systems to help guide Security, and Data
Center technologies.

In 2004, he took on the challenge of modernizing, and expanding global data center operations for
RightNow Technologies in support of their award-winning platforms. In his tenure at RightNow, he
led efforts to deploy seven data centers, and over a dozen international voice Points of Presence which
have since served billions of customer interactions globally.

Between 1997 and 2004, Anthony co-founded two successful telecommunications companies in the
Pacific Northwest, serving as CTO, and engineering lead at PrimeMedia and BridgeBand
Communications.

Anthony holds a BS in Information Systems, and actively maintains a number of top-tier Security, and
IT industry certifications. For the past eighteen years, he has maintained his status as a certified, court-
recognized digital forensics expert specializing in Internet, fraud, and child exploitation cases.

https://www.linkedin.com/in/acochenour




                                                                                                 I APP. 47
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 48 of 128




                              DECLARATION OF Gregory Moulthrop


I, Gregory Moulthrop, declare as follows:


1. I am a technology executive, and have been the founder and CEO of a company that specializes

   in supply chain track and trace via bar codes. I have two decades of experience working with

   bar code reading systems. I have personal knowledge of the contents of this Declaration and if

   called as a witness I could and would testify competently as to their truth.

2. I am currently Vice President of Global Public Sector for rfXcel, Inc., which is a leading global

   provider of track and trace technology, based upon bar code reading. I am based in Reston,

   VA.

3. The two dimensional or 2D Barcodes on ballot envelopes are capable of holding a significant

   amount of “unreadable” information, meaning information that is unreadable to the human

   eye and only by a scanner capable of decoding the barcode.



4. The envelopes containing election ballots contained many barcodes and a combination of

   one- and two-dimensional barcodes. Some were for use by the postal service such as the

   Intelligent Mail Barcode (IMB) others were purportedly used for “vendor quality.” Stated

   uses for the 2D barcodes were to track the “extract” (e.g., Military, Residential, Main),

   envelop count and registration number. However, much more information than the stated use

   can be contained and encrypted on a 2D Data Matrix barcode and must be verified.



5. Fortunately, 1D & 2D barcodes can be decrypted rapidly. On average a handheld scanner

   can read and write to a database in sub-second speed times. The average handheld USB laser




                                                                                       I APP. 48
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 49 of 128




   can scan more than 30 barcodes per second. As such, 500,000 envelopes can be scanned in

   about 4 hours to verify the data contained on an envelope to ensure the barcodes were used

   per their stated purpose.



6. In order for proper decoding we will need to be provided the format to write data to a

   database connected to the computer that will run the software operating the scanner. For

   example, if the barcode contains the type of extract, envelope count and file number (in that

   order) we will need to know the format is XXYYYYYZZZZZ in order to populate the fields.



  7. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of

     the United States of America that the foregoing is true and correct to the best of my

     knowledge.




   EXECUTED ON: November 10, 2020                   By:    /s/ Gregory Moulthrop




                                                                                     I APP. 49
                  Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 50 of 128

                Gregory J. Moulthrop MCIPS, CPSM
                                  24962 Halite Dr Stone Ridge Virginia 20105
                               Phone: # (703) 615-6655 Email: gmoulthrop@att.net



                                                        Summary
§     Acquisitions, Business Development, eCommerce, Economist, eProcurement, Entrepreneur, Enterprise Resource
      Planning (ERP), Executive Advisor
§     Healthcare, Health IT, Lean Enterprise, M&A, Negotiations, Pharmacy, Pharmaceuticals, Private Equity, Operations
§     Strategy, Strategic Procurement, Supply Chain Management (SCM), Information Technology (IT)
4 Attained successful results as a Supply Chain leader in senior management and C-Level positions spanning multiple
  industries (Public & Commercial sector, agribusiness, healthcare, pharmaceuticals & biotechnology) and as a trusted
  advisor to elected officials & CEOs.
4 Accomplished in sophisticated, innovative change management initiatives to develop strategy and execute end-to-end
  supply chain network optimization to achieve best-in-class total product cost and turnaround of multi-division
  organizations. Recognized for sound key performance metrics and operational management, strategic alignment
  resulting in enhanced efficiency, reduced costs and added-value.
4 Strong team-building, leadership, motivation and communication skills coupled with insights into emerging
  opportunities, trends, issues and challenges in the global digital economy.
                                                 Employment History
    InfiniTrak LLC                                                                             August 2013 – Present
    Chief Executive Officer
    Corporate officer accountable for the design, development and launch of InfiniTrak, a web-based compliance solution
    for stakeholders in the pharmaceutical industry to comply with new track & trace regulations.
    § Leads business strategic direction with 100% Year-over-Year (YoY) growth in revenue.
    § Raised 2.5MM start-up capital for company while protecting business interest and member equity
    § Established Board of Managers and Board of Advisors and accountability boards
    § Engaged officials at the Department of Health & Human Services (HHS), Executive office of the President, Office of
         the Director of National Drug Control Policy (ODNDCP) and other federal departments to drive policy decisions
    § Engaged elected officials and public-sector departments in 21 states to develop new revenue channels and drive state
         drug control policy
    § Developed and executed new strategic revenue streams to enter the public sector & secure the controlled substances
         supply chain (i.e., Opioids) to achieve more than 500% gains in EBITDA
    § Established contracts with 24 state pharmacy associations to leverage as channel partners to distribute our software
         and directs distributor model to drive sales growth
    § Positioned InfiniTrak as a thought leader to sell Continuing Education (CE) training on the law (Drug Supply Chain
         Security Act) as a value add-on

    Booz Allen Hamilton                                                                    November 2006 – July 2014
    Lead Associate
    Recognized as a leader in the civil public-sector market as a Supply Chain Management expert. Recruited by leadership
    for unique skills in IT, Supply Chain Management, broad knowledge of e-procurement and ERP systems and the healthcare
    market.
    § Led the research and strategic growth into the FDA market through the Center for Drug Evaluation and Research
         (CDER) with a focus on opportunities stemming from the Drug Supply Chain and Security Act (DSCSA)
         implementation (Drug Track and Trace).
    § Respected as a strategy architect / “Go-To Guy” for procurement & supply chain operational execution, achieving
         objectives by executing as “hands-on” leader of sustainable results.
    § Conducted market research and an alternatives analysis assisting the client with the procurement of a new electronic
         contract management system that saved the agency 5M annually over 5 years.


                                                             1

                                                                                                     I APP. 50
                Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 51 of 128

Gregory J. Moulthrop                                                                  Email: gmoulthrop@att.net

 §  Served as the Project Manager, for the National Heart, Lung, and Blood Institute (NHLBI), Acquisition Support and
    Automation Project at the National Institutes of Health (NIH) growing business by 2M following completion of 18-
    month e-procurement alternatives analysis and pilot of Compusearch’s PRISM.
 § Reorganized functions to “end-to-end” or “procure to pay” supply chain model: S&OP, strategic sourcing, project
    management, quality/development, capital equipment, and logistics/distribution under the Deputy Chief Management
    Officer (DCMO) throughout 12 DoD pilot/test sites.
 § Developed and led a Pilot of PRISM, a COTS e-procurement system that resulted in optimizing over 168 improvement
    areas identified during the pilot.
 § Applied the Agile Methodology to the project during the software design, configuration, and implementation and
    testing phases of the project reducing the lead time for non-R&D acquisitions from 6 weeks to 7 days.
 § During process improvement working group sessions applied Lean Six Sigma techniques to gather, evaluate and make
    recommendations for improvement the acquisition processes.
Compusearch Software Systems                                                              July 2005- November 2006
Technical Service Consultant
§ Provided subject matter expertise in Federal and State procurement and contract management
§ Served as a liaison between the client and developers to provide technical solutions to agency problems
§ Facilitated joint requirements planning (JRP) sessions
§ Facilitated joint application development (JAD) sessions
§ Performed data mapping between interfacing systems
§ Created test plans, test scenarios and test scripts
§ Created technical design documents for developers. Including process flows and spec’s to guide the development.
§ Led development teams by gathering requirements from team supervisor and clients for product enhancements and saw
   them through the entire design process
§ Led team meetings to ensure work is completed on time, within budget and met quality standards
§ Provided research on state and local procurement systems for entering a new market


 ASM Research Inc. Fairfax VA                                                                   July 2002- July 2005
 Functional Analyst/Project Control Specialist
 § Examined budget requirements, fiscal regulations and contract requirements for performance-based contracts
    producing deliverables to support the overall objectives of the project plan.
 § Provided consulting support to Federal clients in the development and implementation for software applications in
    support to the Office of the Surgeon General
 § Assisted with implementing Capability Maturity Modeling (CMM) level 3 for application development to include
    management of an Issue Tracker Database
 § Proficient in utilizing database systems to produce formatted reports for data analysis, experienced with concepts of
    IS for competitive advantage, data as a resource, IS and IT planning, interpreting data sets for Army Medical
    Readiness Support Systems, and analyzing existing fiscal and procedural policies
 § Conducted trend analysis for individual requirements on deployed soldiers in reporting readiness capability to the
    Office of the Surgeon General (OTSG)
 § Interpreted data sets and quality of data for Army Medical Readiness Support Systems.

                                                     Education
     Master of Science       Supply Chain Management, University of San Diego                   San Diego, California
     Bachelor of Science     Economics/Public Administration, Longwood University               Farmville, Virginia
                                                   Certifications
      Certifications       Certified Professional in Supply Management (CPSM) issued by the Institute of Supply
                           Management (ISM), United States (Issued 2012)
                           Member of the Chartered Institute of Purchasing and Supply (MCIPS) issued by the Chartered
                           Institute of Purchasing and Supply (CIPS), United Kingdom, UK (Issued 2011)

                                                           2

                                                                                                   I APP. 51
Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 52 of 128




                                       EXPERT REPORT OF DENNIS
                                                  NATHAN CAIN




                                                             I APP. 52
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 53 of 128




I.     INTRODUCTION

       I have been retained as an expert witness on behalf of Petitioners in the above

captioned proceeding. I expect to testify on the following subject matters: (i) application of

the federal law’s maximum-acceptable error rate of one in 500,000 ballot positions, or,

alternatively, one in 125,000 ballots to the November 3, 2020 election for the selection of

Presidential Electors in the State of Wisconsin (“State”); (ii) render opinions regarding

whether the maximum-acceptable error rate was exceeded based on government data and

Braynard’s and Zhang’s analysis relating to the November 3, 2020 election for the selection

of Presidential Electors in the State; and (iii) render opinions regarding whether the error

rate of the November 3, 2020 election for the selection of Presidential Electors in the State

so exceeded the federal law’s maximum-acceptable error rate that State certification is legally

unauthorized.

       This is a statement of my relevant opinions and an outline of the factual basis for

these opinions. The opinions and facts contained herein are based on the information made

available to me in this case prior to preparation of this report, as well as my professional

experience as an election data analyst.

       I reserve the right to supplement or amend this statement on the basis of further

information obtained prior to the time of trial or in order to clarify or correct the

information contained herein.

II.    DOCUMENTS REVIEWED

       I reviewed the following documents in arriving at my opinions.

       1.       Matt Braynard’s declaration (attached as Exhibit 1)




                                                                                        I APP. 53
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 54 of 128




       2.     Qianying (Jennie) Zhang’s declaration (attached as Exhibit 2)

       In addition, I discussed the facts of this matter with Petitioner’s attorney Erick G.

Kaardal and members of his legal team.

III.   PROFESSIONAL QUALIFICATIONS

       My name is Dennis Nathan Cain. I am a resident of Berkley County, West Virginia. I

am a Cybersecurity Subject Matter Expert with a combined 23 years experience in

information assurance, risk management, vulnerability assessment, systems engineering, and

systems certification assessment and authorization.

        I currently maintain and have held a TOP SECRET clearance with a Single Scope

Background Investigation (SSBI) for 22 years.

       I hold credentials as a Certified Information Systems Security Professional (CISSP)

#420251 since April 30, 2012 and as Navy Qualified Validator (NQV) and have worked for

Army, Navy, Marine Corps, DISA, FBI, and others.

       I was trained in NSA’s CYBERCORE program at PHNX II and was a member of

the MARFORCYBER Cyber Protection Team (CPT) National Mission, whose core

responsibility was protecting national critical infrastructure against cyber-attack by domestic

and foreign adversaries. I currently am employed with cleared defense contractor Assett, Inc




                                                                                    I APP. 54
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 55 of 128




as a Senior Cybersecurity Engineer and provide systems cybersecurity assessment as a NQV

for US NAVY, NAVSEA, TSUBCYBER for their Submarine program.

       My work consists of consulting as a Subject Matter Expert trusted agent, validating

Navy information and weapon systems for compliance with NIST Special Publication 800

series, specifically the NIST SP 800-53rev4 Security Controls and various ISO standards.

       These same standards are cited as requirements for certification of all electronic

voting systems under both Help America Vote Act (HAVA) under the Federal Election

Commission (FEC) Voting Systems Standards (VSS), Volume I and the Federal Information

Security Modernization Act (FISMA).

       I was brought together with a team of experts in various fields related to election

operations, process, and cybersecurity, due to my expertise and knowledge of government

IT systems cybersecurity certification requirements. During my examination of HAVA, the

FEC VSS, FISMA, NIST SP 800-53rev4 Security Controls, I discovered several

inconsistencies with stated maximum error requirements in these federal laws and standards.


IV.    COMPENSATION

       I have been retained as an expert witness for Petitioners. I am not being

compenstated.

V.     PRIOR TESTIMONY

       I have not provided testimony as an expert either at trial or in deposition in the last

four years.




                                                                                    I APP. 55
         Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 56 of 128




VI.      STATEMENT OF OPINIONS

         As set forth above, I have been engaged to provide expert opinions regarding analysis

in the November 3, 2020 election of Presidential electors in the State. Based on my review

of the documents set forth above, my discussions with statisticians and analysts working

with me and at my direction, my discussions with the attorneys representing the Petitioners,

I have the following opinions:

      1. It is my opinion, to a reasonable degree of scientific certainty, that the State’s data
         and Braynard’s and Zhang’s analysis show that the November 3, 2020 election error
         rate exceeded the federal law’s maximum-acceptable error rate of one in 500,000
         ballot positions, or, alternatively, one in 125,000 ballots to the November 3, 2020
         election.

      2. It is my opinion, to a reasonable degree of scientific certainty, that in the State, the
         November 3, 2020 election error rate exceeded the federal law’s maximum-acceptable
         error rate of one in 500,000 ballot positions, or, alternatively, one in 125,000 ballots
         to the November 3, 2020 election.

      3. It is my opinion, to a reasonable degree of scientific certainty, that the State’s
         certification of the November 3, 2020 election for the selection of Presidential
         Electors in the State is legally unauthorized because the error rate of the election
         exceeded the federal law’s maximum-acceptable error rate.


VII.     BASIS AND REASONS SUPPORTING OPINIONS.

         It is my opinion that based on government data and the analysis of Braynard and

Zhang, and due to the lax controls on absentee voting in the November 3, 2020 election in

the State, that the State’s election error rate for the November 3, 2020 election exceeds the

federal law’s maximum-acceptable error rate. As a result, it is my opinion that the State’s

election results should not be certified.




                                                                                      I APP. 56
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 57 of 128




       First, the error rate of the State’s election far exceeds the federal law’s maximum-

acceptable error rates. The maximum-acceptable error rate under federal law is one in

500,000 ballot positions, or, alternatively one in 125,000 ballots.

       Section 3.2.1 of the voting systems standards issued by the FEC which were in effect

on the date of the enactment of HAVA provides that the voting system shall achieve a

maximum acceptable error rate in the test process of one in 500,000 ballot positions. A

ballot position is every possible selection on the ballot, to include empty spaces. As stated in

the voting systems standards, “[t]his rate is set at a sufficiently stringent level such that the

likelihood of voting system errors affecting the outcome of an election is exceptionally

remote even in the closest of elections.” An update to the FEC VSS was made by the

Election Assistance Commission (EAC) in the Voluntary Voting Systems Standards to

enhance the FEC VSS standard, which the State has adopted by law. The FEC VSS

standard provides for an error rate of one in 125,000 ballots as an alternative to the one and

500,000 ballot positions to make it easier to calculate said error rate. The FEC standards,

which are incorporated into HAVA § 301(a)(5), require that all systems be tested in order to

certify that they meet the maximum error rate set by federal law.

       When the federal law’s maximum-acceptable error rates are applied to the State’s

absentee ballot error rates, the State’s presidential Elector results are uncertifiable. Applying

the federal law’s maximum-acceptable error rate to the State’s total vote of about 3,300,000

comes to about 26 votes. So, under federal law, the maximum-acceptable error rate would

be violated if the combination of illegal votes counted and illegal votes not counted exceeded

26 votes.




                                                                                       I APP. 57
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 58 of 128




           The following chart, based on government data and Braynard’s and Zhang’s analysis,

shows estimate of illegal votes counted and legal votes not counted to exceed 150,000

ballots.

                                  Wisconsin Presidential Election Contest
                                        Total vote about 3,300,000
                                          Margin +20,608 votes

                     Type*                          Description             Votes
                  1) Illegal              Estimate of ballots requested
                     Votes                  in the name of a registered
                    Counted                by someone other than that       15,423
                                                      person
                  2) Legal                 Estimate of ballots that the
                     Votes                 requester returned but were      13,826
                       Not                          not counted
                    Counted
                  3) Illegal
                     Votes                Electors voted where they did     26,673
                    Counted                         not reside.
                                              Electors who avoided
               4) Illegal                 Wisconsin Voter ID laws by
                  Votes                       voting absentee as an         96,437
                  Counted                    “indefinitely confined”
                                               elector and were not
                                              indefinitely confined
                  5) Illegal                 Out of State Residents          6,966
                     Votes                        Voting in State
                    Counted
                  6) Illegal                     Double Votes                234
                     Votes
                    Counted
                    TOTAL 1 & 2                                              29,249
                    TOTAL                                                   159,559
           *may include overlap



           Any certification of the State’s November 3 election results is not legally authorized

because of the State’s violation of the federal law’s maximum-acceptable error rate.




                                                                                       I APP. 58
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 59 of 128




VIII. EXHIBITS TO BE USED AT TRIAL TO SUMMARIZE OR EXPLAIN
      OPINIONS

       At the present time, I intend to rely on the documents produced set forth above as

possible exhibits.

              REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

                           SIGNATURE PAGE TO FOLLOW


                                                 Electronically signed by /s/ Dennis
                                                 Nathan Cain
Dated: December 3, 2020
                                                        Dennis Nathan Cain




                                                                                I APP. 59
Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 60 of 128




                         [insert caption]


                                        EXPERT REPORT OF DENNIS
                                                   NATHAN CAIN




                                                             I APP. 60
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 61 of 128




I.     INTRODUCTION

       I have been retained as an expert witness on behalf of Petitioners in the above

captioned proceeding. I expect to testify on the following subject matters: (i) application of

the federal law’s maximum-acceptable error rate of one in 500,000 ballot positions, or,

alternatively, one in 125,000 ballots to the November 3, 2020 election for the selection of

Presidential Electors in the State (“State”); (ii) render opinions regarding whether the

maximum-acceptable error rate was exceeded based on government data and Braynard’s and

Zhang’s analysis relating to the November 3, 2020 election for the selection of Presidential

Electors in the State; and (iii) render opinions regarding whether the error rate of the

November 3, 2020 election for the selection of Presidential Electors in the State so exceeded

the federal law’s maximum-acceptable error rate that State certification is legally

unauthorized.

       This is a statement of my relevant opinions and an outline of the factual basis for

these opinions. The opinions and facts contained herein are based on the information made

available to me in this case prior to preparation of this report, as well as my professional

experience as an election data analyst.

       I reserve the right to supplement or amend this statement on the basis of further

information obtained prior to the time of trial or in order to clarify or correct the

information contained herein.

II.    DOCUMENTS REVIEWED

       I reviewed the following documents in arriving at my opinions.

       1.       Matt Braynard’s declaration (attached as Exhibit 1)




                                                                                        I APP. 61
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 62 of 128




       2.     Qianying (Jennie) Zhang’s declaration (attached as Exhibit 2)

       In addition, I discussed the facts of this matter with Petitioner’s attorney Erick G.

Kaardal and members of his legal team.

III.   PROFESSIONAL QUALIFICATIONS

       My name is Dennis Nathan Cain. I am a resident of Berkley County, West Virginia. I

am a Cybersecurity Subject Matter Expert with a combined 23 years experience in

information assurance, risk management, vulnerability assessment, systems engineering, and

systems certification assessment and authorization.

        I currently maintain and have held a TOP SECRET clearance with a Single Scope

Background Investigation (SSBI) for 22 years.

       I hold credentials as a Certified Information Systems Security Professional (CISSP)

#420251 since April 30, 2012 and as Navy Qualified Validator (NQV) and have worked for

Army, Navy, Marine Corps, DISA, FBI, and others.

       I was trained in NSA’s CYBERCORE program at PHNX II and was a member of

the MARFORCYBER Cyber Protection Team (CPT) National Mission, whose core

responsibility was protecting national critical infrastructure against cyber-attack by domestic

and foreign adversaries. I currently am employed with cleared defense contractor Assett, Inc




                                                                                    I APP. 62
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 63 of 128




as a Senior Cybersecurity Engineer and provide systems cybersecurity assessment as a NQV

for US NAVY, NAVSEA, TSUBCYBER for their Submarine program.

       My work consists of consulting as a Subject Matter Expert trusted agent, validating

Navy information and weapon systems for compliance with NIST Special Publication 800

series, specifically the NIST SP 800-53rev4 Security Controls and various ISO standards.

       These same standards are cited as requirements for certification of all electronic

voting systems under both Help America Vote Act (HAVA) under the Federal Election

Commission (FEC) Voting Systems Standards (VSS), Volume I and the Federal Information

Security Modernization Act (FISMA).

       I was brought together with a team of experts in various fields related to election

operations, process, and cybersecurity, due to my expertise and knowledge of government

IT systems cybersecurity certification requirements. During my examination of HAVA, the

FEC VSS, FISMA, NIST SP 800-53rev4 Security Controls, I discovered several

inconsistencies with stated maximum error requirements in these federal laws and standards.


IV.    COMPENSATION

       I have been retained as an expert witness for Petitioners. I am not being

compenstated.

V.     PRIOR TESTIMONY

       I have not provided testimony as an expert either at trial or in deposition in the last

four years.




                                                                                    I APP. 63
         Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 64 of 128




VI.      REQUEST FOR FURTHER INFORMATION

         As set forth above, I have been engaged to provide expert opinions regarding analysis

in the November 3, 2020 election of Presidential electors in the State. Based on my review

of the documents set forth above, my discussions with statisticians and analysts working

with me and at my direction, my discussions with the attorneys representing the Petitioners,

I request the following additional information for assisting me in my investigation.

      1. Documents regarding mobile drop boxes. Logs maintained regarding the drop boxes
         including, but not limited to, when drop box ballots were collected and delivered, the
         log of persons who collected drop boxes or delivered ballots from drop boxes and
         who had access to drop box keys and when that access was obtained.

      2. Documents or logs maintained on the delivery of ballots to central counting facilities
         used in major metropolitan areas including the identity of each and every person
         involved in delivering the ballots.

      3. Documents or logs maintained identifying the persons who tabulated the ballots are
         any central counting facility including, but not limited to, logs of who was tabulating
         ballots and at what time.

      4. Documents maintained regarding each and every local official involved in handling
         ballots and how those individuals were paid. As you know, a lawsuit has been filed
         asserting that an organization called the Center for Technology and Civic Life
         (CTCL), Center for Election Innovation and Research (CEIR), and Electronic
         Registration Information Center (ERIC), organizations funded by FaceBook
         billionaire Mark Zuckerberg, who paid millions of dollars to pay the salaries of local
         officials to count the votes.

      5. The pollbooks, voter files and final tallies at each election site in large cities over
         250,000 people.


      6. Documents regarding challenged ballots including how many ballots were challenged,
         how many challenged ballots were cast and why such ballots were cast despite being
         challenged.

      7. Documents regarding why republicans were not allowed to sign the seals at the
         polling places both prior to voting on Monday and on Wednesday before ballot
         boxes were documented, closed, and locked




                                                                                         I APP. 64
   Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 65 of 128




8. Documents showing that information placed was directly into the Qualified Voter
   Files in the AVCBs.

9. Documents showing how many voter birthdates were altered in the pollbooks.

10. Documents showing how many ballots were counted at central counting which were
    not reflected in the electronic pollbook or paper supplemental list.

11. Documents showing the verifications of the same day registrations in on November 3
    including the verifications used to verify that these persons could vote.

12. Documents regarding “Rock the Vote” including, but not limited to, why this highly
    partisan organization was given access in real time through data feeds, internet
    hookups and API access to voters’ private information including their social security
    numbers, birthdays, drivers licenses numbers, address, and eye color.

13. Documents related to persons who did not vote in the county in which they resided,
    voted and then moved out of the State or voted in more than one state.

14. Documents regarding ballots cast with the names of citizens who did not do the
    voting.

15. Documents regarding ballots cast by individuals who are deceased.

16. Documents regarding ballots cast by felons or the criminally insane.

17. Documents regarding election officials who either ignored or refused to record valid
    election challenges.

18. Documents regarding the back dating of absentee ballots.

19. Documents regarding sending multiple absentee ballots to the same address.

20. Documents regarding credentialed challengers being locked out of the vote counting
    rooms.

21. Documents regarding duplication of ballots.

22. Documents regarding election workers who encouraged or coerced voters to vote in
    a certain manner.

23. Documents regarding those counties that had more registered voters than citizens of
    legal voting age.




                                                                              I APP. 65
   Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 66 of 128




24. Documents regarding the disregard of voter secrecy or use of privacy sleeves.

25. Documents regarding the different treatment applied to military or veterans ballots.

26. Documents regarding ballots received after the statutory deadline.

27. Documents regarding people added to the voters rolls (QVF) after the statutory
    deadline.

28. Documents regarding tabulator computers connected to the internet including why
    this was allowed and how it was conducted.

29. Documents regarding adjudicator computers connected to the internet including why
    this was allowed and how it was conducted.

30. Documents regarding the use of counting board computers hosting the electronic
    poll books connected to the internet including why this was allowed and how it was
    conducted.

31. Documents regarding “stage” computers used by Election Officials connected to the
    internet including why this was allowed and how it was conducted.

32. Documents identifying all Wi-Fi networks used at central counting locations.

33. Documents regarding the hacking of computers used in the election process.

34. Documents regarding how vote tallies were reported to both to the State and the
    media.

35. Documents regarding how many ballots/AVCBs were processed through paper
    pollbooks, electronic pollbooks including those processed through QVF.

36. Documents regarding where and when ballots were processed through the QVF
    including now this was verified and whether poll challengers were allowed and able to
    observe this process.

37. Documents regarding any investigation into why AVCBs which tallied zero ballots,
    yet the corresponding lock boxes had ballots inside the lock box.

38. Each and every chain of custody log for each lock box containing ballots.

39. Documents regarding how chain of custody was kept for ballots between worker
    shift changes.




                                                                                I APP. 66
   Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 67 of 128




40. Documents regarding which lock boxes were locked between shift changes

41. Documents regarding why any lock boxes left open during shift changes.

42. Documents regarding the process when the ballot’s number didn't match the
    pollbook.

43. Documents regarding ballot stub numbers which were manually altered in the
    electronic pollbooks to match the ballot number on the paper ballot received
    including what would happen if the original ballot was later received.

44. Documents regarding how many ballot stub numbers were manually changed in
    pollbooks.

45. Documents regarding under what circumstances would it be appropriate to alter
    voter birthdates including how many birthdates were altered and how many voter
    QVF's showed voters who were born in the year 1900 or earlier.

46. Documents regarding the residents registered for same-day registration including how
    these ballots were processed and verified against a pollbook.

47. Documents regarding the use of an “unrestricted list” including why it was used and
    how it was used and the list itself.

48. Documents regarding absentee ballots requested but never returned.

49. Documents regarding what happened to unsolicited absentee ballots that were sent
    but never returned.

50. Documents regarding private funding of the election including, but not limited to,
    CTCL money and “walking around” money used near polling places.

51. Stored memory of the official vote count and ballot images for audit trail in the DRE
    machines.

52. Digital audit records generated for each component of the electronic voting system.

53. All Windows event logs (System, Application, Security, Setup, etc.) for each
    component of the electronic voting system.

54. A copy of the Windows System wide registry and all individual User Registry files for
    each component of the electronic voting system.




                                                                              I APP. 67
      Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 68 of 128




   55. A list of all User Accounts for each component of the electronic voting system.

   56. Full directory listing of all files with metadata for each component of the electronic
       voting system.

   57. A full credentialed Nessus vulnerability scan for every component of the electronic
       voting system along with the mandated vulnerability scan performed as part of the
       approved and certified baseline for each component of the electronic voting system.

   58. A list of all software, versions, and dates of installation for each component of the
       electronic voting system.

   59. A WLAN report (netsh wlan show) for each component of the electronic voting
       system.




                                                   Electronically signed by /s/ Dennis
                                                   Nathan Cain
Dated: December 3, 2020
                                                          Dennis Nathan Cain




                                                                                   I APP. 68
   Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 69 of 128



___________________________________________________________________

                EXPERT REPORT OF HARRY HAURY
___________________________________________________________________




                                                                I APP. 69
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 70 of 128




I.     INTRODUCTION

       I have been retained as an expert witness to provide an expert report on the

security of the election system used in the State of Georgia (“State”) in November 3,

2020 general election including evaluating the security of the processes for ensuring voter

identity, the security of the processes for ensuring the proper collection and tabulation of

ballots and the security of the processes for that the election results can be properly

audited. I expect to testify on the following subject matters: (i) background regarding

security for work flow in elections including election machines, (ii) government

requirements for certifying that election machines are secure and accurately counted the

vote; (iii) how the State failed to comply with security requirements for 2020 general

election; (iv) how that failure resulted in an inaccurate tabulation of the votes and (v) that

the election results for the Presidential electors in the State cannot be “certified” if the

word “certified” is used to describe both the accuracy of the vote totals for the

Presidential candidates and describe the security of the election processes in the State.

Simply put, given the current difference of __________ votes separating Vice President

Biden and President Trump, given the numerous errors and lack of security over the

ballots and vote casting machines, it is impossible to “certify” Vice President Biden

received a majority of the ballots cast for President in the State on November 3, 2020.

       This is a statement of my relevant opinions and an outline of the factual basis for

these opinions. The opinions and facts contained herein are based on the information




                                                                                    I APP. 70
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 71 of 128




made available to me in this case, prior to preparation of this report, as well as my

professional experience

       I reserve the right to supplement or amend this statement on the basis of further

information and deposition testimony obtained prior to the time of trial, or in order to

clarify or correct the information contained herein.

II.    DOCUMENTS REVIEWED

I reviewed the following documents in arriving at my opinions.

       1.     The expert report of Matthew Braynard;

       2.     The data documents Matthew Braynard relied on in preparing his expert

              opinion;

       3.     The expert report of Qianying Jennie Zhang;

       4.     The expert report of Dennis Nathan Cain;

       5.     Affidavits or Declarations filed in this case; and

       6.     The pleadings filed in this case.

       In addition, I discussed the facts of this matter with attorney William F. Mohrman

and members of his legal team.

III.   PROFESSIONAL QUALIFICATIONS

       I graduated from Washington University in St. Louis in 1978 with a B.S. degree in

chemical engineering and in 1979 with a Masters in Business Administration with a

systems science subspecialty.

       During the last 25 years, I have primarily been engaged in the development of work

flow automation software and security software working through my own businesses. The




                                                                                 I APP. 71
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 72 of 128




primary purpose of such software is information assurance, or “cyber security,” and high

volume, secure workfIow automation. In conjunction with my work in this field, I have

been hired by U.S. government agencies, banks, financial industry participants and large

industrial companies. These U.S. government agencies include the National Security

Agency, the Central Intelligence Agency, the Department of Defense, Department of

Homeland Security, the Department of Justice, the Comptroller of the Currency, Naval

Reconnaissance Office (“NRO”), National Geospatial Intelligence Agency (“NGIA”),

Special Operations Command (“SOCOM”), Indo Pacific Command (“PACOM”), Sandia

National Laboratories and many other governmental agencies. The companies and banks

who have hired either me or the companies I work for include American Express, VISA,

MasterCard and 16 of the 25 largest US banks. I have also consulted extensively in work

to redesign election systems in St. Louis County, Missouri helping to redesign election

control and workflow in that County to achieve more efficiency and reliability in the

County’s election system. In this capacity I worked closely with the County’s Election

Commissioner and many supervisors to understand the workflow and legal requirements.

As a result of this work we dramatically improved both efficiency and election security. I

am an expert in operations research, reliable communications, workflow automation,

information assurance, cyber security and distributed trust in work flow systems

including, but not limited to, election systems.

       During this time I also have functioned as a systems architect designing and

consulting on the Integrated Public Alert and Warning System, revisions to the Permissive

Action Link in the nuclear command and control network, continuity of government




                                                                               I APP. 72
          Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 73 of 128




communications, White House communications systems, various information fusion and

gathering systems, information warfare, C4ISR as well as other less significant systems. I

have also designed a number of systems capable of securely routing and managing 30

billion workflow object transactions per hour. During much of this time I held Top Secret

clearances with program related escalations.

          With respect to publications, I have not authored any publications in the last ten

years.

IV.       COMPENSATION

          I have been retained as an expert witness for Petitioners. I am not being

compensated.

V.        PRIOR TESTIMONY

          I have not provided testimony as an expert either at trial or in deposition in the last

four years.

VI.       STATEMENT OF OPINIONS

          As set forth above, I have been engaged to provide expert opinions regarding the

election systems the State used in the November 3, 2020 election of Presidential electors.

I have reviewed the documents identified above. My opinions are predicated on the

assumption that the facts and analysis provided in those documents are accurate.

          1. Election Systems Must Provide Secure Systems – Both Physical and Computer
             – To Ensure an Accurate Count of all Legally Cast Ballots. Trust, enforced
             trust, provenance,1 and boundary protections (e.g., ensuring only eligible voters
             are allowed into polling places) are at the center of protecting an election

      “Provenance” indicates the data's origins and pedigree. Data provenance and security are symbiotic. Good
      1

security leads to accurate, timely, and detailed provenance, and good provenance lets systems and users make good
security decisions.




                                                                                                    I APP. 73
Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 74 of 128




   system. These protections include protecting provenance systems, data and raw
   inputs of ballots, logs, security envelopes, registers, and batch control tickets.

2. The State’s Election System Failed to Accurately Count Ballots. The State’s
   election system failed to accurately count ballots based on numerous failures in
   the election system as set forth below.

3. Any Computers Or Machines Used to Tabulate or Count Votes Must Meet
   Federal Standards. The Help America Vote Act (“HAVA”), and the State’s
   adoption of the standards under HAVA, require that any voting machines or
   computers used in the election meet certain minimum standards. As set forth
   below, these standards include, but are not limited to, ensuring the use of
   software which can protect against manipulation of the vote count through data
   or internet intrusion, protecting against a very low error rate, ensuring
   certification of the machines prior to the election, ensuring security of the
   machines after pre-election certification in order to ensure accurate counting,
   tabulation and auditing of the results.

4. The “Dominion” Voting Systems The State Used Do Not Comply With
   Federal Standards. As set forth below, the State used the infamous Dominion
   Voting Systems. Dominion first developed voting systems for use by Hugo
   Chavez in Venezuela’s notoriously corrupt elections. The Dominium System
   used by the State fails the federal standards as set forth below. For example,
   and perhaps most problematically, Dominion software systems used a
   Windows 7 operating system. This system is so old that Microsoft no longer
   provides security patches or updated virus protection for this software. As a
   result, it is not difficult to either “hack” into these machines, if connected to the
   internet, or have someone connect other memory devices into the machine
   during the election process allowing vote manipulation at massive scale. In
   addition, after certification of the machines prior to the election, the “seals”
   used to secure the opening to the machine’s hard drive were broken in several
   situations, violating legal requirements.

5. The Error Rate on the “Dominion” Voting Systems in the State Renders Any
   Vote Counts From Those Machines as “Uncertifiable.” As set forth below, the
   maximum error rate a voting machine, such as the Dominion machines the
   State used, which are allowed under HAVA as adopted in the State is
   1/125,000 or 0.0008%. The records produced thus far by the State show that
   there were errors in the magnitude of ____ %. Such a voting machine system
   cannot be considered compliant with federal and state law. It is difficult to
   audit the State’s voting system, as required by law, since it appears that
   provenance was broken. Finally, the voting results obtained from such




                                                                            I APP. 74
Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 75 of 128




   machines cannot be “certified” if certification means “compliant” with
   requirements or “accurate.”

6. The State’s Absentee Voting System Allows for the Introduction of Ineligible
   Ballots. The State’s absentee ballot system allows for the introduction of
   absentee ballots which are not from eligible voters. In systems language, this
   breaks “provenance guards.” As set forth in Braynard’s and Zhang’s analysis,
   between 20,431 and 30,347 of the absentee ballots the State issued were not
   requested by an eligible State voter and between 43,688 and 55,621 of the
   absentee ballots the State issued and did not count were returned to the State by
   an eligible State voter. The voting results of a voting system which allowed
   this massive number of illegal ballots into the system could not be “certified” if
   that term is used to in anyway prove or validate the election results.

7. The State’s Failure to Secure Early or Absentee Ballot Drop Boxes. The
   State’s use of drop boxes was highly problematic in order to ensure that only
   legitimate ballots were cast from those deposited in the drop boxes because of
   the lack of security over the drop boxes and the retrieval of the ballots.

8. Fulton County’s Stopping the Count, Removing Republican Observers from
   Central Count, and Then Restarting Counting After Removal of Republicans,
   Violates The Legal Requirements For Effective Or Material Observation By
   Both Parties Of The Execution Of The Election, a Central Norm of Secure
   Election Processes – Bi-Partisan Observation of the Count. On election night,
   Fulton County not only stopped the vote count, Fulton County officials
   removed Republicans from the counting area. After the Republicans were
   removed, Fulton County officials then re-continued the count. Stopping the
   count allows individuals to manage the voting process, and possibly
   manipulate the process illegally, outside the view of neutral observers. In
   addition, if the voting machines are shut down, the voting machine software
   reboots. During the rebooting process, the person rebooting the machine can
   override the system settings to, among other things, eliminate any machine
   settings for the bar code verification process in the Dominion system.

9. Not Allowing Observers In the Adjudication Area Opened Up an Enormous
   Opportunity for the Introduction of Illegal Votes. In the area where ballot
   disputes were adjudicated in Fulton County, Republican observers were not
   allowed to adequately observe this process. During this adjudication phase, the
   ability to manipulate vote results in the Dominion machines is very easy
   because you have full edit rights.

10. No Effort to Reduce the Risk of Introducing Fraudulent Ballots in
    Adjudication. In the adjudication system, when the Dominion system was




                                                                         I APP. 75
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 76 of 128




           open to full edit rights, there was no security for the introduction of physical
           devices, such as memory sticks, into the adjudication area. Such memory
           sticks could contain scans and counts of illegal ballots which are contained on
           the memory sticks and easily “uploaded” into the Dominion machines in the
           adjudication process.

       11. Dominion’s Software Must Be Forensically Reviewed to Determine What Was
           Counted. In order to accurately determine the vote on November 3, the
           Dominion machines from Fulton County must be forensically reconciled with
           the paper ballots.


VII.   BASIS AND REASONS SUPPORTING OPINIONS.

       The basis and reasons supporting my opinions are set forth below.

       First, it is important to understand that computerized voting systems which involve

the counting of votes on ballots, either by hand or by machine, involve “workflow

management” concepts. When the nation was founded, workflow management in

elections in the late 18th century was fairly simple. For instance, 15 citizens in the town

showed up at townhall to vote. Everyone in the town knew one another so everyone

knew who was eligible to vote. In addition, prior to voting, the ballot box was open for

all 15 citizens to look inside and observe that no ballots were in the box prior to voting.

After the voting, the ballot box was opened and the ballots taken out in front of the 15

citizens to ensure that only 15 ballots were in the box. Next, the votes on the ballots were

tabulated in front of the 15 citizens so that everyone was ensured of the results of the

election. Finally, the 15 citizens could recount the ballots and votes if necessary and the

town clerk would preserve the ballots so that anyone in the future could count the ballots

to ensure the integrity of the election.




                                                                                 I APP. 76
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 77 of 128




       As populations increased, the towns were divided into very small “precincts” for

purposes of distributing and counting of ballots. The purpose of small precincts was to

once again make an effort that everyone who lived in the precinct would know one

another as a mechanism to prevent an ineligible voter casting a ballot and to separate

voters according to common jurisdictions.

       Today, in large cities in various states in America, the state or local authorities

have reduced the concept of using small (in terms of population) precincts to cast and

count ballots and replaced that system with counting centers and voting places with more

than one precinct as well as system wide counting facility, such as that used in Fulton

County, and the prodigious use of absentee ballots. The use of such system wide

counting facilities are at complete odds with the traditional concepts of not only voting,

but also counting the vote, in the United States because of (i) the lack of verifying voter

identity and (ii) the lack of security over the casting and counting of ballots. In order for

such systems to work, the work flow processes must be absolutely secure: i.e., any

machines used to count ballots must be protected, and verified as protected, against any

manipulation and all aspects of the process must be observed by the two contesting sides

in the election.

   1. Election Systems Must Provide Secure Systems – Both Physical and Computer –
      To Ensure an Accurate Count of all Legally Cast Ballots.

       With respect to opinion No. 1, the citizen’s trust in the election system is a

foundational requirement in our democracy. In order to ensure that trust, it was critical for

the State to create in every level of the election system physical boundaries (i.e., no one




                                                                                  I APP. 77
         Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 78 of 128




allowed into a polling place who is not allowed to vote) and trust guards (i.e., placing

literal physical seals, such as those a clothing store puts on clothing to prevent theft, on the

door to a voting machine’s hard drive to ensure that no one accesses the hard drive during

the election). Trust guards function to control the entry and exit of data, authorized

personnel, ballots, voters and anything that could alter the results of the election. By

proving anything or anyone entering the system is trusted to do so, the election results are

protected from being damaged inadvertently or on purpose. Trust guards exist throughout

the system by using chain of custody, policy, observers and voter verification to make sure

all things are being done properly. It is a double guard system designed, on purpose, to

implement guarding functions by both major parties, the Democrats and Republicans,

throughout the voting process. This allows both parties to assure the accuracy of the

process and make sure nothing damages the accuracy and honesty of the vote.

         If these systems are not in place, the following can happen:

    a.   ballots being destroyed or altered improperly,
    b.   voters voting repeatedly,
    c.   unauthorized voters voting,
    d.   fraudulent voters voting,
    e.   illegal ballots being injected into the collection and counting system,
    f.   fraudulent ballots being submitted,
    g.   voter rolls containing fraudulent, moved, dead, unqualified and other illegal voter
         types,
    h.   ballots being damaged beyond recognition so that they are incapable of auditing
         after the election,
    i.   improper or inaccurate adjudication or curing of ballots,
    j.   improperly filled-in ballots being tallied,
    k.   ballots registering improperly in scanning or tabulation equipment being tallied,
    l.   ballots which are “missing”,
    m.   memory cards on the voting machine which are missing,
    n.   improper batch control of each batch of ballots cast and inputted into the machine,
    o.   accidental or intentional double counting of ballots,




                                                                                   I APP. 78
          Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 79 of 128




        p. data injection – i.e., inputting votes into the machine electronically which were
           never cast,
        q. improper control over tallying the vote result,
        r. ballots damaged in transit, and
        s. broken seals on computer machines.

          I have reviewed the documents identified above regarding the State’s conduct of

the election, both by State and local officials. As detailed below, those documents reveal

numerous violations of provenance, failure to properly control ballots entering the system,

improper curation, improper voter validation, comingling of ballots with both proper and

improper validation, improper adjudication of ballots, failure to have guards or judges

from both parties observe the process,2 lack of control of incoming mail-in ballots, failed

control of custody transfer, interference with legally required bipartisan meaningful

observation, and failure to separate ballots by date of mailing. In other words, ballots

entered the counting system improperly and were changed improperly in the process.

          While these procedural lapses may be able to be quantified, it is impossible to cure

after provenance is destroyed when the security envelope is separated. Illegal and legal

ballots are then mixed irreversibly. This spoils provenance for an entire batch of ballots in

which they are mixed. It may, however, be possible to identify some significant protion of

fraudulent ballots based on forensic examination of mailing envelopes, security envelopes,

and physical ballots. To do this, these items would have to be physically examined and

compared to the vote.




    2
      Most egregiously, Republican guards and observers were removed from areas where ballots were being counted
on election day and the day after election day in Democratic strongholds such as Fulton County.




                                                                                                 I APP. 79
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 80 of 128




       The certification of the voting system includes compliance with applicable

standards and laws regarding the election process. After reviewing the legal standards

applicable to this election it is clear there were massive violations of those standards,

invalidating the election as it now stands. The system the State used in this election was

not the one mandated by certificate and law. The system did not comply with the

procedures spelled out in law or the system certificate of conformity.

       It may be possible to resurrect the vote, depending on the quantity of ballots with

spoiled provenance. This would also require a detailed comprehensive audit of all logs,

security envelopes, batch control records, physical ballots, memory cards, and audit logs.

Because of spoiled provenance the results would produce a range of possible outcomes. If

the margin of error and uncertainty is larger than the margin of victory under such

circumstances the election cannot be certified to comply with legal requirements.

       2. The State’s Election System Failed to Accurately Count Ballots. The State’s
          election system failed to accurately count ballots based on numerous failures in
          the election system as set forth below.

       As set forth in Braynard and Zhang’s expert report, tens of thousands of ballots

were ineligible. The very existence of a difference in ballots cast and total votes counted

exceeds 1/125,000. As a result, under HAVA, and the State’s use of the Election

Assistance Commission, the State’s voting system exceeded HAVA’s standard for

accuracy and cannot be certified. Further, Braynard and Zhang’s analysis shows a very

large number of illegal votes from persons who do not reside in the State or who had died

prior to the ballots being cast. Many more verifications should have been run in the

State, such as signature verifications, which were ignored. These failures demonstrate




                                                                                   I APP. 80
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 81 of 128




that the State’s election system did not accurately count the total legal votes cast and

cannot be certified under the legal requirements.

       3. Any Computers Or Machines Used to Tabulate or Count Votes Must Meet
          Federal Standards.

       As set forth in the Cain Expert Report, voting machines and systems must meet

several federal and state standards under, among other laws and standards, HAVA.

       4. The “Dominion” Voting Systems The State Used Do Not Comply With
          Federal Standards.

       The Dominion voting machines the State used did not comply with federal

standards because (i) the voting machine used an ancient operating system no longer

updated for security and virus protection, (ii) failed to provide data protection, (iii) the

“seals” were broken, (iv) the Dominion machines were connected to the internet during

the counting process violating the certification boundaries (i.e., once connected to the

internet, the voting results on Dominion machines could be easily “manipulated” by

persons on the internet); and (v) machines were not recertified when changes were made

to hardware or software to ensure against, for instance, the ability of the machines to be

manipulated by unauthorized persons.

       5. The Error Rate on the “Dominion” Voting Systems in the State Renders Any
          Vote Counts From Those Machines as “Uncertifiable.”

       The maximum error rate a voting machine, such as the Dominion machines the

State used, which are allowed under HAVA as adopted in the State is 1/125,000 or

0.0008%. The records produced thus far by the State show that there were errors in the

magnitude of ____ %. Such a voting machine system cannot be considered compliant




                                                                                   I APP. 81
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 82 of 128




with federal and state law. In addition, it will be difficult to audit the State’s vote

because of the violation of provenance. Detailed examination by an audit needs to be

done to determine whether manipulation occurred. Therefore, the voting results obtained

from such machines cannot be “certified” if certification means “compliant” with

requirements or “accurate.”

       6. The State’s Absentee Voting System Allows for the Introduction of Ineligible
          Ballots.

       The State’s absentee ballot system allows for the introduction of absentee ballots

which are not from eligible voters. In systems language, this breaks “provenance

guards.” As set forth in Braynard’s and Zhang’s analysis, between 20,431 and 30,347 of

the absentee ballots the State issued were not requested by an eligible State voter and

between 43,688 and 55,621 of the absentee ballots the State issued and did not count

were returned to the State by an eligible State voter. The voting results of a voting

system which allowed this massive number of illegal ballots into the system could not be

“certified” if that term is used to in anyway prove or validate the election results. In

addition, there is no dispute that there was no reconciliation of the number ballots issued

to the number of votes cast. This discrepancy cannot exist beyond the 1/125,000 error

rate under HAVA. For instance, attached as Exhibit 1 is a New York Times November

19, 2020 article detailing the number of discrepancies in the vote count by hand count

and by machine vote. This report shows 4,790 ballots out of approximately 5,000,000.

This is an error rate of 1/1,000. What Georgia’s hand recount revealed is that its known

error rate was over 117 times the error rate allowed under HAVA. The only conclusion




                                                                                   I APP. 82
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 83 of 128




one can draw from this hand recount is that the voting system Georgia used cannot be

“certified” if certification means accurate. For instance, which result was accurate – the

original count or the hand recount? The only way to know if the hand recount is accurate

as compared to the machine recount is if Georgia explains why and how the discrepancy

happened. Absent such an explanation, the only conclusion one can arrive is that the

system failed. There is no indication that the hand recount in Georgia was accurate.

When I conduct audits, these audits must get down to zero otherwise you cannot confirm

that the result audited is accurate.

       This method of checking mail in and absentee ballots was simply not adequate to

protect the data as required by law. The statistics prove the failure. The reason is simple.

Fulton County chose a very loose mechanism for voter verification and control. Use of

things such as date of birth, address, phone, NCOA data is easily found on the internet.

His makes extremely easy to create a fraudulent ballot for a fraudulent voter and to

introduce these ballots into the system. The system should not have allowed weak

verification methods that can be easily forged by teenagers over the internet working

from Romania.

       7. The State’s Failure to Secure Early or Absentee Ballot Drop Boxes.

       The State’s use of drop boxes was highly problematic in order to ensure that only

legitimate ballots were deposited in the drop boxes. The drop boxes were not guarded at

all times. This lack of security allows for illegal ballot harvesting and injection of

fraudulent votes. Second, although Fulton County assured that the drop boxes were

monitored, these videos have not been made available. This is of course absurd because




                                                                                  I APP. 83
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 84 of 128




the whole reason for video monitoring is to review the videos before the election in order

to ensure that illegal ballots were not deposited. Moreover, the videos have also not been

made available after the election to review whether illegal votes were deposited.

       The drop boxes are limited in the number of ballots that can be allowed in the

boxes. There are no logs or documents to show if the maximum number of ballots were

exceeded for any particular drop box. In fact there apparently was no count at all.

Normally, when retrieving such information, the number of ballots are counted and

logged, deposited into a secure container and only opened at the delivery location and

once again the ballots are counted and logged.

       The retrieval of the ballots should have been observed by Republican observers.

Fulton County did not allow this. Rather, Fulton County hired third party contractors to

perform this work. Fulton County did not adequately make logs of the ballots retrieved.

For instance, there was no effort to determine if these ballots were legally deposited.

       Moreover, these drop box ballots were then commingled with election day ballots.

When mixed with the rest of the votes, this act makes any audit of the drop box ballots

difficult.

       Finally, and incredibly, the rate of rejection for absentee and early votes was

historically low from previous elections. This makes no sense given that the number of

absentee ballots increased substantially from previous years.

       8. Fulton County’s Stopping the Count, Removing Republican Observers from
          Central Count, and Then Restarting Counting After Removal of Republicans,
          Violates The Legal Requirements For Effective Or Material Observation By
          Both Parties Of The Execution Of The Election, a Central Norm of Secure
          Election Processes – Bi-Partisan Observation of the Count.




                                                                                 I APP. 84
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 85 of 128




       On election night, Fulton County not only stopped the vote count, Fulton County

officials removed Republicans from the counting area. After the Republicans were

removed, Fulton County officials then re-continued the count. Removing neutral

observers is done for only one reason – to prevent voting fraud. That is the sole reason

that the observers are there – to protect the integrity of the voting system. There is ample

evidence that there were problems with the vote and in Fulton County they removed the

observers who are there to ensure the integrity of the count. Once the observers are

removed, the vote the system arrived at cannot be certified.

       Fulton County officials stopping the count allows individuals to manage the voting

process, and possibly manipulate the process illegally, outside the view of neutral

observers. In addition, if the voting machines are shut down, the voting machine

software reboots. During the rebooting process, the person rebooting the machine can

override the system settings to, among other things, eliminate any machine settings for

the bar code verification process in the Dominion system.


       9. Not Allowing Observers In the Adjudication Area Opened Up an Enormous
          Opportunity for the Introduction of Illegal Votes.

       In the area where ballot disputes were adjudicated in Fulton County, Republican

observers were not allowed to adequately observe this process. Adjudication areas are

areas in a central count facility such as Fulton County used where unresolved or defective

ballots are addressed. In these adjudication areas, there are Dominion voting machines

which will be used to count unresolved or defective ballots if it is determined that such




                                                                                I APP. 85
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 86 of 128




ballots should be counted. Persons counting ballots in other areas of central count will

bring these disputed ballots and memory sticks of those ballots to the adjudication area.

Because the data on the memory stick may need to be changed as a result of the

adjudication, the editing function is opened up on the Dominion voting machines in the

adjudication area. The opening up of the editing function, coupled with the delivery of

numerous batches of ballots, means that additional avenues to manipulate votes can occur

in the adjudication area as opposed to the normal counting areas. It is therefore,

absolutely imperative that partisan observers from both parties are able to view the

adjudication and subsequent casting or non-casting of the adjudicated ballots. Very few

Republican observers were allowed in the adjudication area, at times the Republican

observers were removed from the adjudication areas, and, when allowed in the area, the

Republican observers were not allowed close enough to the Dominion voting machines to

be able to see the screen on the machine to see how the person manipulating the

machine’s data was manipulating the data. These failures by Fulton County are not

acceptable for certification under HAVA. Observers are required under HAVA if the

observers show up. In Fulton County, the Republican observers showed up but were not

able to observe what they needed to observe – the manipulation of the Dominion voting

machines.

       10. No Effort to Reduce the Risk of Introducing Fraudulent Ballots in
           Adjudication.

       In the adjudication system, when the Dominion system was open to full edit rights,

there was no security for the introduction of physical devices, such as memory sticks, into




                                                                                I APP. 86
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 87 of 128




the adjudication area. In addition to the observation issues set forth above, there was no

security to search individuals coming into the adjudication area. For instance, if one

wanted to insert data from a memory stick of ballots cast for Joe Biden, which data was

loaded onto the memory stick from scans of illegal or fraudulent ballots made in a

clandestine location many weeks prior to the election, Fulton County had no security in

place in the adjudication area to prevent someone from fraudulently bringing such a

memory stick into the area and having another person, wittingly or unwittingly, insert the

memory stick into the machine and count the illegal ballots.

       Moreover, in order to determine if illegal ballots were cast, we need to examine

the physical ballots cast in Fulton County and the absentee envelopes containing ballots

cast in Fulton County. In addition, Fulton County must produce each and every

Dominion voting machine to have an actual forensic analysis of the hardware and

software of the machines used in Fulton County.

       11. Dominion’s Software Must Be Forensically Reviewed to Determine What Was
           Counted.

       For the reasons set forth above, in order to accurately determine the vote on

November 3, the Dominion machines from Fulton County must be forensically

reconciled with the paper ballots.

VIII. EXHIBITS TO BE USED AT TRIAL TO SUMMARIZE OR EXPLAIN
      OPINIONS

       At the present time, I intend to rely on the documents produced set forth above as

possible exhibits.




                                                                                I APP. 87
Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 88 of 128




    REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
            SIGNATURE PAGE TO FOLLOW




                                                             I APP. 88
         Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 89 of 128




                                             /s/ Harry Robert Haury

Dated:
                                                  Harry Robert Haury, III




                                                                        I APP. 89
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 90 of 128




I, Jovan Hutton Pulitizer, make the following declaration under 28 U.S.C. §1746:
   1. I am the creator of the Q code app on which I obtained a patent. I have several hundred
      patents domestically and patents in 189 countries globally. My “Scan-To-Connect”
      “Scan Commerce.” Patents are now licensed to all global mobile device manufactures
      who have more than 12 billion devices utilizing this vast patent portfolio. I am an expert
      in development of Q Codes and forensic analysis of paper.

   2. Attached as Exhibit 1 is an analysis I prepared of information that can be gathered from a
      paper ballot and from a Q Code.

   3. On the first page of Exhibit 1, I detailed what can be obtained from a non-processed
      pristine ballot. All absentee ballots should have kinetic markers as a result of being
      handled and folded many times prior to voting. As a result, the actual ballot will have
      kinetic markers. Absentee ballots which were fraudulently manufactured and not mailed
      to an absentee voter would be devoid of these markers. A physical examination of the
      ballot will determine whether these markers exist.

   4. On the second page of Exhibit 1, I detail how Thin-Layer Chromatography to Determine
      Inferential Statistical Analysis can be used to determine whether the markings on an
      absentee ballot were filled in with a pen by human hand or by a machine. Once again, a
      physical examination of the ballot is needed to conduct this analysis.

   5. On the third page of Exhibit 1, I describe near duplicate image detection. Persons casting
      numerous ballots fraudulently will often do so by copying one ballot several times. On
      page 3, I detail how an analysis can be done of several ballots to determine whether the
      ballots are simply copies of one another voting for the same candidate.

   6. On pages 4-12 of Exhibit 1, I detail the use of QR-Codes on ballots and absentee
      envelopes and how those codes can be used in detecting fraud. The ballots and envelopes
      used in absentee elections often use a square scanner detection code known as a “Q
      Code.” Pages 4-12 detail (i) how the Q code is recorded into a machine during an
      election, (ii) the possible audit trails left when a Q code is used and (iii) how to audit the
      Q code.

   7. Attached as Exhibit 2 is an analysis I prepared of how to detect whether ovals on a ballot
      were filled in by a human by pen or filled in by a machine or copied.


I affirm under penalty of perjury that the foregoing is true and correct. Executed on this 1st day of
December, 2020.
                                              s/Jovan HuttonPulitzer
                                              Jovan Hutton Pulitzer




                                                                                        I APP. 90
                      Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 91 of 128


             Non-Processed Pristine Ballot
 Devoid of Kinematic Artifacts                 Quickly duplicated ballots of a nefarious nature
                                               should be devoid of kinematic artifacts or markers.
                                                All mail in ballots should exclusively show the visual
                                               and forensic signs of markers created as a result of
                                               being dominated by the kinematics of the folding.
                                         The "Bayesian Probability" applied to this visual evidence of ballots being
                                         Devoid of Kinematic Artifacts" is one defined as " said ballot was only recently
                                         printed and fed "en masse" into voting systems and was not mailed out to a
                                         potential voter, nor was the ballot completed by a potential voter and mailed
                                         back in according to established voting procedures".

                                         NOTE: Ballots even mailed once (to potential voters) would have a 100%
                                         forensic trace of Kinematic Artifacts.

                                         Bayesian probability is an interpretation of the concept of probability, in which,
                                         instead of frequency or propensity of some phenomenon, probability is
                                         interpreted as reasonable expectation representing a state of knowledge or as
                                         quantification of a personal belief.ro" applied here is the Bayesian probability
                                         is an interpretation of the concept of probability, in which, instead of frequency
                                         or propensity of some phenomenon, probability is interpreted as reasonable
                                         expectation representing a state of knowledge or as quantification of a
Exhibit 1
                                         personal belief.                                                        I APP. 91    1
   Thin-Layer Chromatography to Determine Inferential Statistical Analysis
                                                    Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 92 of 128




 Devoid of significant TlC variances                                           Both Thin-Layer Chromatography and Capillary Electrophoresis can
                                                                               determine IF any mail in ballot was filled in by human hand and
                                                                               with the use of a random writing instrument.
                                                                  NOTE: If a ballot is to represent one individual registered voters legal vote
                                                                  (specifically from a mail-in ballot perspective) then each ballot would be subject to
                                                                  the random nature of two indisputable facts:
                                                                     the individual completing the ballot has a distinct handwriting style and
                                                                     rhythm and such would be evident in the marking of the ballot by hand, and;
                                                                      most of the ballots, however, voters are instructed to “use only a pencil or ink
                                                                     pen (black or blue) to mark your ballot.
                                                                  A statically probability can be determined on the basis of a ballot
                                                                  being filled in by hand, or was the ballot "machined completed". The
                                                                  following are the TlC variances which would be present IF the ballots
                                                                  were complete by a random selection of voters at home:
The relevance of being devoid of TlC variances: Sampling of any number of ballots (mail-in) submitted should have present characteristics of
"random article of commerce" distribution and market share patterns. On other words, forensically the writing instrument used can be
determined and that use of that instrument use should directly equate the manufacturers market share for a particular market. Conversely, IF
a mechanical or systematically organized method of nefarious completion of ballots will reveal itself in the chemical patterns of the ballots.
 Examples being (i) if machine printed single run, the INK DOT will match the ink formulation used for ballot, or; (ii) if double run print the ink
dot would be of a different ink BUT occur in succession or in propensity of the same "second ink" on the following ballots or majority of
ballots, and finally; (iii) if traditional ball point pens were used to manufacture ballots then two patterns would emerge based on the following
market fact: "Companies such as Bic, Pilot and Paper Mate keep their exact ink formulas well-guarded, but almost all ballpoint pen inks
consist of one or more color pigments or dyes dissolved or suspended in a solvent" thus the chemical signature will show a systematic use of
one type of pen in bulk OR, display a systematic swapping of pens in a measureable pattern of rotation.
     Exhibit 1                                                                                                                           I APP. 92    2
                                            Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 93 of 128


                       Near-Duplicate Image Detection
       Devoid of Random Fill,               Machine duplicated ballots (printed with votes or subjected to
        Form and Artifacts                  systematic nefarious efforts) would be subject to fraud detection
                                            based on what is considered "near-duplicated image analysis"
                                                             SAMPLE: this image is a sample of a "mechanical
                                                             completion" of a vote. If votes were mechanically
                                                             inserted they would display a propensity for (i) common
                                                             placement and (ii) equidistant characteristics - which
                                                             are two different detection techniques).
                                            Near-Duplicate Image Detection would catch possibly the same
                                            nefarious activities my mechanized means of that which Thin-Layer
                                            Chromatography and Capillary Electrophoresis would expose, but
                                            can be done on a faster basis en masse.
NOTE: If an individual could handle a ballot and mark it individually, I estimate a 20 second process per ballot (which
with human variances for attention would actually extend the time) thus with 800,000 ballots it would take 9.2592593
continuous DAYS to complete (formula is number of ballots x 20 seconds each). If this was done on any scale for any
voting area it would have to of had been mechanized in order to pull off and keep "safe from exposure". Considering a 6
hour window if such things were created "after seeing votes come in" if it was a human manual effort this would of have
taken 222.22 hours or 180 ballots completed by person per hour. Considering a 6 hour window, this effort in human
terms  would
     Exhibit 1 take 93 people per 100k ballots - thus leaning towards mechanization to achieve.                 I APP. 93 3
                      Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 94 of 128


        QR-Code Fraud Detection - BDM Irregularities
Repetition and Frequency Fraud Detection - Dominion ImageCast
                                                              Voting systems which utilized QCodes as the encoding
                                                              mechanism have build in tracking systems. These
                                                              identifiers begin tagged to the consisting of the:
                                                                  Official Ballot designation, the election title and date
                                                                  the party and the County name and seal, and;
                                                                  The ballot style, precinct number, and serial number
                                                                  (a numeric ID for the precinct), and;
                                                                  The Measured Response Identifier (who is being
                                                                  voted for), and;
                                                                  Encoding which identifies the voters selection IDs in
                                                                  the same order in which they are printed on the
                                                                  ballot, and;
                                                                  The QR code is used by the various tally systems to
                                                                  read and process the votes cast on the ballot
                                                                     These codes can be used to
                                                                    detect voter fraud and election
                                                                        fraud in several ways:
Exhibit 1                                                                                                       I APP. 94   4
        QR-Code Fraud Detection - BDM Irregularities
                                              Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 95 of 128




                 Possible Irregularities and How To Identify Them
VERY IMPORTANT: As soon as printed ballots are delivered, conduct routine logic and accuracy testing on all ballot styles. This logic
and accuracy test MUST be completed prior to mailing or issuing any ballots to voters.(most fail to run this check and in this case it
was surely missed since so many were sent so far in advance - meaning they CANNOT and DID NOT CERTIFY they worked - this is
auditable on server side and SHOULD allow access to the servers to VERIFY this PROTECTION STEP! KEY
 Did the mail-in ballot have a CASS certification (postal barcode)? Showing it was actually mailed and received? (need
 envelope)
 Did the envelope Q Code match the Voting Ballot Q Code?
 Was there repetition of the code in the system?
        Repetition of codes could denote "copied ballot" meaning copied on a copy machine and inserted into the system
        numerous times
            Currently the various voting systems do NOT account for "duplicate codes" NOTE - all codes issued correspond
            to HOW and WHERE the voter votes. This makes the original unique code a NEW CODE by default. Showing as a
            VOTE and WHO they voted for (remember the original code reflects NO vote, since the ballot is supposedly
            blank at the onset
 Repetition of the code can also be identified by the following:
        Format frequency meaning a particular "selection of candidate format". Humans are inherently lazy thus if
        nefarious votes were human cast, they would tend to NOT vote anything other than PRESIDENT. Thus the "selection
        of candidates becomes a subsequent "readable pattern" in the system. This means, the default pattern, when
        repeated in propensity, becomes an "identifying code itself". This statistic, compared to a "global compare" (the
        comparison of all ballots cast) and "party compare" (the comparison of all ballots compared within a party set)
        further creates a comparable pattern. This can be applied local, state and nationwide. The "format frequency" can
        reveal the election fraud
Exhibit 1                                                                                                                       I APP. 95   5
                                         Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 96 of 128


                                               CONTINUED
               Possible Irregularities and How To Identify Them
Did the codes issued and mailed, report back in greater than the system allocated for?
Did the "frequency pattern" coincide with particular "Control Teams" or "Vote handlers"?
Did the voters name on the outgoing voting envelope match the voters name on the submitted ballot?
Another "often forgot" but auditable trail is the following "Election Commission" required step: "It is important to
track the number of envelopes printed each day and balance that number to the number of voter records flagged in
the voter file that were issued mail ballots on each day. Print a master listing of voter names issued absentee ballots
as a part of your audit trail for each election. Each day that envelopes are printed, a master listing of voter names
should also be printed and balanced to the number of envelopes printed, inserted, and delivered to the post office
every day. This audit trail will also provide the necessary tool for your use in tracking and verifying your printed ballot
inventory.
Q Codes CAN show party affiliation IF the area selected to do so? IF such designate was opted for run the "voters who
voted and their affiliation (global set) compared to Voters whos votes show different than party affiliation and show
the "overall variances" this means if there was a trend for "x" to vote different party this time round but that "x" in
certain areas shows itself as "xx or xxx" (local, state or national) then there is a distinct probability the systems are
reading the "party affiliated designation) and changing votes "in system)
Each ballot is coded for "return postage" and although individuals can manually delivery the ballots to a designated
return area, during this time of COVID19 more should of have been returned by mail. The returning of ballots by mail
(as normally conducted) can reveal a pattern of nefarious activities. This is audited by comparing the total number of
mail in ballots mailed and the "pre-paid" returned back in account. Large discrepancies can point to fraud I APP. 96
Exhibit 1                                                                                                                  6
                                          Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 97 of 128


                                                CONTINUED
                Possible Irregularities and How To Identify Them
To search for "ballot irregularities" one should audit "mail in ballots received and counted" against those mailed, but
numeric checked against the following audit factors at the elections office counts and logs the number of:
     ballots returned by the Post Office
     ballots received over the counter
     ballots received from drop sites, if applicable
     ballots forwarded to other counties
     ballots returned undeliverable
DATA ENTRY PROCESS - the following is the standard law regarding the mail in ballots. ""Data Entry of Returned Ballot
Envelopes:
     For all ballots that fall into the category of “signature and address match”, the envelope is recorded as “returned”
     and data entry is completed. The number of envelopes in this category is recorded on a data entry log on a daily
     basis.
     This number should balance to the number of envelopes stored and flagged as “ready to open and process”
     IF there is a significant influx of ballots which did not get logged in at the USPO level, then this would be a
     significant indicator that such ballots circumvented the USPO logging process and came into the back door
     nefariously.
     NOTE: at all drop off locations LOGGING in is required. If nefariously rushed into the system, the log in process
     would of have been skipped and they would go directly to the 'voting system" processing thus leaving a
     discrepancy trail
Exhibit 1                                                                                                           I APP. 97 7
                          Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 98 of 128


            READING THE CODED INFORMATION
      Q Codes - if deployed leave an audit trail. Codes, when read,
                   show the following data signatures:




Exhibit 1                                                                                     I APP. 98   8
                                      Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 99 of 128


                 READING THE CODED INFORMATION
Cross Checking the "data fields" and looking for systematic patterns is what will reveal the election fraud.
                 The codes (in most systems) break down in a sequence similar to this:




  SURGE PATTERNS are the KEY looking for the election fraud. Out of normal averages for "SEL" key, selection
information AND DUPLICATION/REPETITION of "SIG" keys are where the patterns will first reveal at a top level.
  Exhibit 1                                                                                               I APP. 99   9
                                        Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 100 of 128


                  READING THE CODED INFORMATION
   MACHINE FEEDING PATTERNS at "In-Person" and "Mail-In Ballots" reveal possible election fraud
BATCH FEEDING PATTERNS - at poorly observed polling stations or system tally machines "batch feeding" can
occur. Any of the Q codes (or any code for that matter) is not protected against "photocopying". A photocopy is
just as readable as the original. The tally systems DO NOT POSSESS (to open knowledge) "Hey I have already seen
this code" error correction. This means any copied code can just be fed into the machine repeatedly, however it is
in this repetion of the CODE combined with the Date/Time Stamp that such can be proven.

BATCH FEEDING will reveal itself at the following in both the machine and the remote tally systems ONE OF TWO
WAYS: (1) same code used more than once in the system (could be attributed to accident) BUT, (2) to find the code
used more than once in the system WITH repeated SQUENCIAL DATE TIME STAMPS shows INTENT




    Exhibit 1                                                                                                I APP. 100   10
                                                  Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 101 of 128


                      READING THE CODED INFORMATION
                                            DETECTABLE SEQUENCES CONTINUED




                                                                    In the instance of BATCH FEEDING there will be a systematic
                                                                    "rhythm" to the data. IF the SAME CODE shows up in a sequenced
                                                                    nature (insertion one after another in succession) then you show
                                                                    misuse and intent to change the results. These machines cannot
                                                                    help but log ALL transactions. This is the nature of all things
                                                                    electronic. Each item of transaction is recorded AND DATE/TIME
                                                                    STAMPED. It is in the subsequent stamps or codes added by the
                                                                    machine which can help show both fraud and intent.
Human nature in the creation of "illegal ballots" will create "XXXXX" numbers of ballots for the candidate they want to swing the election
FOR and "X or XX" ballots for the opposing party because they want to attempt to HIDE the fraud by showing at least SOME votes for the
opposing party. It is in the patterns of how those are FED into the system which will reveal the fraud. For example: the ballots would be
separated. Thus they would feed XXX for pro and X for con at regular intervals. It is in this pattern that INTENT can be found. This would
either be on one machine (one person being responsible) or split machine ONE doing BAD votes and ONE doing Opposition votes , but
that two would reveal a HUMAN pattern between machines when measured. It is the rhythm and cadence of the submission which show
the concerted
    Exhibit 1 efforts.                                                                                                            I APP. 101 11
                                          Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 102 of 128


                             BALANCE OF PROBABILITIES
                          JUDGES WHO ARE NOT TECHNICAL CANNOT SEE THE
                           PATTERNS - THUS SHOW INTENT A DIFFERENT WAY
INTENT IS THE KEY - just as in how I have to prove "WILLFUL INFRINGEMENT" in my vast body of patent work, the
key to this case is going to not just show fraud (which they will attribute to random individual acts) but not "malice"
is we need to prove the overall intent to defraud. We cannot expect the "non technical" to understand coding and
such, but they can understand simple patterns. Herein is HOW we prove intent. IF we have any two of three of
the above items which can be shown, it is the COMBINTATION of those events which PROVE WILLFUL INTENT"

BALANCE OF PROBABILITIES: the standard of proof in civil cases, demanding that the case that is the more probable should
succeed. This is the kind of decision represented by the scales of justice. The court weighs up the evidence and decides
which version is most probably true.
                                         Only takes very few instances to prove deception:
                                            Devoid of Kinematic Artifacts
                                            Devoid of significant TlC variances
                                            Devoid of Random Fill, Form and Artifacts
                                            QR-Code Fraud Detection - BDM Irregularities
                                            Repetition and Frequency Fraud Detection - Dominion
                                            ImageCast
                                            Surge Patterns
                                            Batch Feeding Patterns
   Exhibit 1                                                                                                   I APP. 102   12
                      Computer Vision Detection of
              Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 103 of 128

                       Mechanical Traits on Ballots
                 Detecting Human Dynamics versus Machine Application

When machines perform and print documents they must operate within "hard rules",
such as "where to print", "what flow/viscosity" and "fill to what tolerance (as with the oval
space or square space allotted for human interaction). Thus machines can only operate
within those "hard rules" as they duplicate documents. Accordingly machine are
programmed and manufactured with extreme exacting tolerance measures.
When humans perform manual functions (such as filling in a ballot) they inherently
operate within "soft rules". Soft rules mean, they do not have an exacting mathematical
measuring system to gauge and perform each function, they only have visual guidance
systems which is only as good as the acuity of their individual eye sight. This means the
human element is wildly variable not not exact or consistent. Additionally, additional human
dynamic artifacts are present in each and every transaction (more on this later).
SUPPOSITION if ballots had to be printed en mass during a relatively short window
in order to "tip the scales" to a certain party, a few things would be present over
and above the ballot being "devoid of kinematic artifacts", "code irregularities"
and other nefarious inferences such as missing envelopes, surge patterns and
batch feeding patterns. These additional indicators would be within three areas
which can be rapidly determined by traditional computer vision methods (feeding
of ballot through an optics system). They are (1) the human dynamics of ink
placement disbursement (disbursement defined as (i) proper disbursement (ii)
surface energy (iii) Dwell time (iv) Print head, and; (iii) Pigment interactions (in
human dynamics all variable/dynamic soft rules) and (2) the machine dynamics of
ink placement and disbursement (disbursement defined as (i) proper
disbursement (ii) surface energy (iii) Dwell time (iv) Print head, and; (iii) Pigment
interactions (in machines all fixed hard rules)
ONE FIXED HUMAN RULE FOR BALLOTS: they are supposed to be one human
executing one vote by hand in a manual process (mail-in ballots)




Exhibit 2                                                                   I APP. 103          1
                      Computer Vision Detection of
            Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 104 of 128

                       Mechanical Traits on Ballots
               Detecting Human Dynamics versus Machine Application
                        The Image to screen left shows a current 2020 ballot sample
                        The process of printing the ballot itself is a direct reflection of "hard
                        rules" required by machines. Just as all professional sports are
                        played on courts or fields, the lines which make up those courts or
                        fields are "hard rules". Break the rules, such as going out of
                        bounds - then the penalty is accessed. The machines which
                        printed 100% of the election ballots where subject to these rules
                        and each and every ballot reflects mathematically these rules. I am
                        going to show you the mechanical rules of the ballots so you can
                        understand the fraud detection principle going forward (note I am
                        only going to show what the portion of the image I have captured
                        reveals)

                       Hard Coded Machine Rules of the Ballots
                       (a) the Presidential section is defined within 4 fixed boxes (see 1-2-3-
 1                a
                       4)
                  b
 2                     (b) Box 2 is in shaded relief (see 5)
                  5    (c) All boxes have bold type present (see a,b,c,d)
                  c    (d) All boxes are defined by FIXED - enclosing lines (see blue arrows)
 3
                       NOTE: not all are marked but you get the picture.
                  d    NOTE: In the box to the left there are at least 25 individual HARD
 4
                       CODES in the mechanical process of "duplicating the ballots"
                       NOTE:IT is these "hard codes" which machines must obey, that can
                       be used to triangulate, vector, map and reduce the ballot to a
                       "computer vision coding system to detect machine versus human
                       characteristics)


                        A SIMPLE CAMERA - even one on a mobile phone can
                        be taught to catch and intrepret machine versus
                        human interactions on ballots.

                        A computer vision coding expert could code a camera
                        to read this section of each ballot as code and then
                        intrepret the results. Would take the average coder
                        of computer vision only about 6 hoours top to code
Exhibit 2               and recognize                             I APP. 104                  2
                                   Computer Vision Detection of
                       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 105 of 128

                                    Mechanical Traits on Ballots
                            Detecting Human Dynamics versus Machine Application

What would a simple computer vision program see? Everything the human eye
                cannot detect - even upon close inspection
Camera vs Eyes: Differences Absolute versus subjective measuring of light: Simply speaking, the human eye is a subjective device.
This means that your eyes work in harmony with your brain to create the images you perceive: Your eyes are adjusting the focus (by

bending the light through the lens in your eyeballs) and translating photons (light) into an electrical impulse your brain can process. From

there onwards, it’s all about your brain: It is continuously readjusting its color balance according to the lighting context. In other words, our

eyes know what must be seen as red or white or black etc. A camera, on the other hand, is an absolute measurement device — It is

measuring the light that hits a series of sensor, but the sensor is ‘dumb’, and the signals recorded need to be adjusted to suit the color

temperature of the light illuminating the scene




    EYE SUBJECTIVE VIEW                                       verus                       COMPUTER VISION ANALYSIS

                                                       HUMAN
                                                       Ball Point
                                                      Pen - Black
                                                          Ink -
                                                      Circular Fill
      shown at relative scale                           Pattern dots are mechanical digital printing process


                                               HUMAN Sharpie -
                                                   Black Ink -
                                                   Circular Fill
                                                 Pattern NOTE
                                                  Possibly not
                                                  readable by
        shown at relative scale                  systems - best
                                                access for auditdots are mechanical digital printing process
  Exhibit 2                                                                                                      I APP. 105                  3
            Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 106 of 128

EYE SUBJECTIVE VIEW                  verus              COMPUTER VISION ANALYSIS

                                HUMAN Ball
                                Point Pen -
                                 Black Ink -
                                  Lateral
                                Strokes Fill
                                  Pattern

                                 Human Gel
                                 Roller Pen-
                                 Black Ink -
                                  Circular
                                 Strokes Fill
                                   Pattern




Exhibit 2                                                               I APP. 106   4
            Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 107 of 128

  EYE SUBJECTIVE VIEW                  verus             COMPUTER VISION ANALYSIS



                                Mechanical
                                 Printed
                                Black Ink -
                                  Ovid




                              Mechanical
                               Printed
                              Black Ink -
                                Ovid -
                               Human
                                Mimic




Exhibit 2                                                               I APP. 107   5
            Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 108 of 128




   Human Artifacts
             Soft Rules tell the tale




     Human Dynamics Visible - Ball Point Pen -
          Black Ink - Circular Stroke

Exhibit 2                                                               I APP. 108   6
    Human Artifacts
            Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 109 of 128




              Soft Rules tell the tale




    Human Dynamics Visible - Ball Point Pen -
         Black Ink - Lateral Strokes


Exhibit 2                                                               I APP. 109   7
    Human Artifacts
            Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 110 of 128




              Soft Rules tell the tale




        Human Dynamics Visible - Gel Roller Pen -
             Black Ink - Lateral Strokes




Exhibit 2                                                               I APP. 110   8
    Human Artifacts
            Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 111 of 128




              Soft Rules tell the tale




        Human Dynamics Visible - Sharpie - Black
                Ink - Lateral Strokes




Exhibit 2                                                               I APP. 111   9
Machine Artifacts
            Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 112 of 128




             Hard Rules tell the tale




      Machine Dynamics Visible (dots, frequency &
      patterns) - Machine Printed - Black Ink - Ovid
                          Fill




Exhibit 2                                                               I APP. 112   10
Machine Artifacts
              Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 113 of 128




               Hard Rules tell the tale




      Machine Dynamics Visible (dots, frequency &
        patterns) - Machine Printed - Black Ink -
              Attempt At Human Mimic

             NOTE: unless they program 2 million or
            more individual images (not likely) all of
            these will appear in the very same HARD
                RULES stroke pattern and model
Exhibit 2                                                                 I APP. 113   11
                            NOTES
            Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 114 of 128




   As Fast Ballots Can Be Scanned,
       Images Can Be Analyzed
   Results would be auditable and can be cross
   verified. Only tolerance which will change is
   the variances of print quality but upon first
    scan and map those tolerances (hard rules)
       would be identified and then remain
           consistent across ALL ballots

   This type of image reading has
already been deployed and utilized
  in my medical patents based on
computer vision, machine learning
    and artificial intelligence (can
  provide patents under separate
         cover if requested)
Exhibit 2                                                               I APP. 114   12
PULITZER PATENTS which Quantify
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 115 of 128




   the Image Analysis Claims
20190384890 SYSTEM AND METHOD FOR DIGITAL
REMOTE PRIMARY, SECONDARY, AND TERTIARY COLOR
CALIBRATION VIA SMART DEVICE IN ANALYSIS OF
MEDICAL TEST RESULTS
20190376966 SYSTEM AND METHOD FOR REMOTE
COLORIMETRY AND RATIOMETRIC COMPARISON AND
QUANTIFICATION IN ANALYSIS OF MEDICAL TEST
RESULTS
20190343386 SYSTEM AND METHOD FOR IMAGE
PROCESSING OF MEDICAL TEST RESULTS USING
GENERALIZED CURVE FIELD TRANSFORM
20190086409 MEDICAL APPARATUS FOR TESTING FOR
MEDICAL CONDITIONS INCLUDING ZIKA, PREGNANCY,
AND THE TORCH COMPLEX
20190086408 MEDICAL APPARATUS FOR TESTING FOR
MEDICAL CONDITIONS INCLUDING PREGNANCY AND
THE TORCH COMPLEX
20190086407 MEDICAL APPARATUS FOR TESTING FOR
MEDICAL CONDITIONS INCLUDING ZIKA AND
PREGNANCY
20190035491 SYSTEM AND METHOD FOR REMOTE
MAPPING
Exhibit 2 OF AGENT-INDUCED MATERIAL SWAB
                                     I APP. 115 13
            Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 116 of 128
20190027259 SYSTEM AND METHOD FOR REMOTE
MAPPING OF GOLD CONJUGATES
20190027258 SYSTEM AND METHOD FOR MAPPING A
DIAGNOSTIC TEST TO AN INDIVIDUAL USER TO CREATE
A UNIQUE PROFILE ON A REMOTE DATABASE
20190027251 SYSTEM AND METHOD FOR MACHINE
LEARNING APPLICATION FOR PROVIDING MEDICAL
TEST RESULTS USING VISUAL INDICIA
20190027250 SYSTEM AND METHOD FOR
TRANSFORMING A BIOLOGIC INTO A NUMBER
20180366230 SYSTEM AND METHOD FOR EPIDEMIC
TRACKING ON MOBILE DEVICE

NOTE: over 60 individual patents in this particular
patent portfolio




Exhibit 2                                                               I APP. 116   14
             FINAL NOTE:
             Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 117 of 128




The bulk of the commentary about Q Codes and the uses and limitations thereof
are based on the fact I created the Q Code - Scanable Code Platform. I have over
150 patents relating to that portfolio and that patent suite has been licensed to
more than 400 companies, ranging from early-stage firms to Fortune 100 Industry
Leaders such as eBay, IBM, AOL, Cisco, Google, Walgreen Co, TiVo Brocade
Communications Systems, Inc.; Crate & Barrel Holdings, Inc.; F5 Networks, Inc.;
Quick Logic Corporation; Rackspace Hosting, Inc.; Taiwan Semiconductor
Manufacturing Company, Ltd.; Zynga Inc., Advanced Micro Devices, Inc., Avaya Inc.,
Ericsson AB, MobiTV, Inc., Nikon Corporation, Pioneer Corporation, NEC
Corporation, Hitachi, Ltd., Novell, Inc.; Leap Wireless International Inc.; Barnes &
Noble, Inc., Broadcom Corporation, Qualcomm Incorporated, Intel Corporation,
Sony Corporation, HTC Corporation, LG Electronics Inc., Nokia Corporation,
Samsung Electronics Co., Ltd., Best Buy Co, Inc., Fujitsu Limited, Intuit Inc., and
Juniper Networks, Inc.



That particular portfolio (now how
all of this is tracked) was initiated
 in the late 90's and was the basis
  of my 2020 nomination for the
     Medal for Technology and
          Innovation Award

 Exhibit 2                                                               I APP. 117    15
The NationalCase
            Medal    of Technology
                 1:20-cv-03791-JEB   and Innovation
                                   Document             (formerly
                                            5-1 Filed 12/22/20 Pagethe
                                                                    118 National
                                                                        of 128   Medal of
    Technology) is an honor granted by the President of the United States to
 American inventors and innovators who have made significant contributions to
              the development of new and important technology.
NOTE: COVID seemed to stop the awards this year, but they were passed out last
                           during Obama's Administration.




 Exhibit 2                                                           I APP. 118      16
     CaseCase
          2:20-cv-13134-LVP-RSW  ECF No. 1-19,
               1:20-cv-03791-JEB Document 5-1 PageID.822   FiledPage
                                               Filed 12/22/20    11/25/20 Page
                                                                     119 of 1281 of 9




                                  DECLERATION OF DR. NAVID KESHAVARZ-NIA



I, Navid Keshavarz-Nia, declare as follows:

    1. I am 59 years old and have been a resident of Temecula, California for one year. Previously, I resided in

        the Washington DC metropolitan area for nearly forty years. I have personal knowledge of the contents

        of this Declaration and if called as a witness, I could and would testify competently as to their truth.

    2. I have a Bachelor’s degree in Electrical and Computer Engineering and a Master’s degree in Electronics

        and Computer Engineering from George Mason University, a Ph.D. degree in Management of

        Engineering and Technology from CalSouthern University and a Doctoral (Ed.D) degree in Education

        from George Washington University. I have advanced training from the Defense Intelligence Agency

        (DIA), Central Intelligence Agency (CIA), National Security Agency (NSA), DHS office of Intelligence &

        Analysis (I&A) and Massachusetts Institute of Technology (MIT).

    3. I am employed by a large defense contractor as a chief cyber security engineer and a subject-matter

        expert in cyber security. During my career, I have conducted security assessment, data analysis and

        security counterintelligence, and forensics investigations on hundreds of systems. My experience spans

        35 years performing technical assessment, mathematical modeling, cyber-attack pattern analysis, and

        security counterintelligence linked to FIS operators, including China, Iran, North Korea, and Russia. I

        have worked as a consultant and subject-matter expert supporting the Department of Defense, FBI and

        US Intelligence Community (USIC) agencies such as the DIA, CIA, NSA, NGA, and the DHS I&A supporting

        counterintelligence, including supporting law enforcement investigations.

   4. The USIC has developed the Hammer and Scorecard tools, which were released by Wiki Leaks and

        independently confirmed by Lt. Gen Thomas McInerney (USAF, retired), Kirk Wiebe, former NSA official

        and Dennis Montgomery, former CIA analyst). The Hammer and Scorecard capabilities are tradecrafts

        used by US intelligence analysts to conduct MITM attacks on foreign voting systems, including the




                                                                                                 I APP. 119
       Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 120 of 128
                                                     1
 Case 2:20-cv-13134-LVP-RSW ECF No. 1-19, PageID.823 Filed 11/25/20 Page 2 of 9




    Dominion Voting System (DVS) Democracy Suite and Systems and Software (ES&S) voting machines

   without leaving an electronic fingerprint. As such, these tools are used by nefarious operators to

   influence voting systems by covertly accessing DVS and altering the results in real-time and without

   leaving an electronic fingerprint. The DVS Democracy Suite Election Management System (EMS) consists

   of a set of applications that perform pre-voting and post-voting activities.

5. I have conducted data collection and forensic analysis using a combination of signals intelligence (SIGINT),

   human intelligence (HUMINT) and open source intelligence (OSINT) data associated with Chinese and

   other Foreign Intelligence Service (FIS) operators targeting US critical infrastructures. In that capacity, I

   have also conducted ethical hacking to support USIC missions.

6. I have performed forensic analysis of electronic voting systems, including the DVS Democracy Suite, ES&S

   (acquired by DVS), Scytl/SOE Software, and the Smartmatic systems used in hundreds of precincts in key

   battleground states. I have previously discovered major exploitable vulnerabilities in DVS and ES&S that

   permit a nefarious operator to perform sensitive functions via its built-in covert backdoor. The backdoor

   enables an operator to access to perform system updates and testing via the Internet without

   detection. However, it can also be used to conduct illicit activities such as shifting votes, deleting votes,

   or adding votes in real-time (Source: DVS Democracy Suite EMS Manual, version 5.11-CO::7, P.43). These

   events can take place through the Internet and without leaving a trace.

7. During my career, I have studied network communication reports that show DVS data being transferred

   to Internet Protocol (IP) addresses registered to Scytl in Barcelona, Spain. The results showed that Scytl

   maintained its SOE Software servers in a Barcelona data center for disaster recovery and backup

   purposes. In 2020, the SOE Software data center was moved to Frankfurt Germany where I believe 2020

   election data was transferred.

8. Dominion Voting Systems (DVS) Corporation was founded in 2003 in Toronto, Ontario, Canada, by John




                                                                                             I APP. 120
   Poulos
     Case and1:20-cv-03791-JEB
              James Hoover. The company develops
                                   Document   5-1proprietary software and
                                                    Filed 12/22/20        sells121
                                                                       Page    electronic
                                                                                    of 128voting


                                                   2
 Case 2:20-cv-13134-LVP-RSW ECF No. 1-19, PageID.824 Filed 11/25/20 Page 3 of 9




   hardware and software, including voting machines and tabulators, throughout the United States and

   other parts of the world. DVS reportedly had a strategic relationship with Venezuela’s Bitza Corporation,

   which was 28% owned by the former President Chavez. Intelligence reports indicate that the DVS/Bitza

   software was co-developed in Venezuela to alter vote counts to ensure President Chavez (and later,

   President Maduro) were guaranteed to win an election. The combined DVS/Bitza software was used in

   numerous countries such as Bolivia and Philippines to forge election results to favor a specific candidate.

   Subsequently, DVS and its international partners, including Diebold/ES&S (later acquired by DVS), Scytl,

   SOE Software/eClarity and Smartmatic to establish a global monopoly.

9. Reports show that DVS is comprised of several companies which obfuscate its true organizational and

   ownership structures. The DVS companies include: 1) Dominion Voting Systems International

   Corporation, a Barbados corporation; 2) Dominion Voting Systems, Inc., a Delaware corporation; and 3)

   Dominion Voting Systems Corporation, a Canadian corporation. Similarly, Smartmatic is comprised of: 1)

   Smartmatic International Corporation, a Barbados corporation; 2) Smartmatic USA Corporation, a

   Delaware corporation; 3) Smartmatic International Holding B.V, a Netherlands corporation; and 4)

   Smartmatic TIM Corporation, a Philippines corporation. Based on my counterintelligence experience in

   USIC, I conclude that corporate structures were partially designed to obfuscate their complex

   relationships, especially with Venezuela, China and Cuba; and impede discovery by investigators.

10. According to NT Times, in April 2018, J. Alex Halderman from University of Michigan computer scientist

   demonstrated in a video how simple it is to rig a DVS machine. In the video, Dr. Halderman

   demonstrates how easy it is to rig the DVS machine. The name of the video is “I Hacked an Election. So

   Can the Russians.” A caption next to the title read “It’s time America’s leaders got serious about voting

   security.” (Source: https://www.c-span.org/video/?463480-4/washington-journal-j-alex-halderman




                                                                                          I APP. 121
      Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 122 of 128
   discusses-election-security)




                                                   3
 Case 2:20-cv-13134-LVP-RSW ECF No. 1-19, PageID.825 Filed 11/25/20 Page 4 of 9




11. Despite DVS’s constant denial about the flaws of its systems, the company’s ImageCast Precinct optical

   scanner system was totally hacked in August 2019. This occurred during the largest and most notable

   hacker convention, called DEFCON Voting Machine Hacking Village in Nevada. The DVS ImageCast

   Precinct is an integrated hybrid voting equipment by combining an optical paper ballot and ballot

   marking device to allow accessibility for the visually impaired. The system runs the Busybox Linux 1.7.4

   operating system, which has known medium to high level exploitable vulnerabilities to allow remote

   attackers to compromise the VDS. (J. Moss, H. Hurtsi, M. Blaze et al., Voting Village Report, DEFCON

   Village Report in association with and Georgetown University Law Studies; Online Source:

   https://media.defcon.org/DEF%20CON%2027/voting-village-report-defcon27.pdf​). The report indicated

   that “many of the specific vulnerabilities reported over a decade earlier (in the California and Ohio

   studies, for example) are still present in these systems today (A. Padilla, Consolidated report by

   California Secretary of State, Top-to-Bottom Review summary and detailed report, Page 4 (Online

   Source: ​https://www.sos.ca.gov/elections/ovsta/frequently-requested-information/top-bottom-review​)

12. In 2019, a computer laptop and several USB memory cards containing the cryptographic key to access

   DVS systems were stolen in Philadelphia. The company disputes the risks posed by lost USB memory

   cards containing the cryptographic key. However, according to the election security expert Eddie Perez

   of the nonpartisan OSET Institute states “it is very common that a USB memory card has a wealth of

   information that is related not only to the configuration of the election and its ballot — and the behavior

   of the voting device — but also internal system data used to validate the election.” I have previously

   analyzed the contents of the DVS and other voting system cryptographic keys. I believe that USB

   memory cards were used to facilitate administrative access to the backdoor to disrupt polling operations




                                                                                          I APP. 122
   andCase
       impact1:20-cv-03791-JEB
              ballot counting across MI, GA, PA, AZ5-1
                                      Document      and WI.
                                                        Filed 12/22/20 Page 123 of 128

13. In 2018, NY Times conducted an investigation and concluded that DVS machines can be easily hacked.

   Subsequently, security experts conducted comprehensive security testing on DVS in August 2019 and


                                                  4
 Case 2:20-cv-13134-LVP-RSW ECF No. 1-19, PageID.826 Filed 11/25/20 Page 5 of 9




   discovered innumerable exploitable vulnerabilities that do not require extensive technical skill to

   breach. The DEFCON report identified major exploitable security flaws in DVS that were shared with the

   vendor. However, there is ample indication that these problems were not resolved. Moreover, DVS

   maintains the position that its voting machines are fully secure. They continue to avoid transparency or

   make their software codes to be analyzed by independent security investigators. In turn, December

   2019, Senators Elizabeth Warren, Ron Wyden and Amy Klobuchar, along with Democratic

   Representative Mark Pocan raised major concerns regarding security vulnerabilities in DVS machines.

14. In my expert opinion, the combination of DVS, Scytl/SOE Software/eClarity and Smartmatic are

   vulnerable to data manipulation by unauthorized means. My judgment is based on conducting more

   than a dozen experiments combined with analyzing the 2020 Election data sets. Additionally, a number

   of investigators have examined DVS and reported their security findings (J. Schwartz, Scientific American

   Journal, 2018; DEFCON 2019; L. Norden et. al, America’s Voting Machines at Risk, Brennan Center for

   Justice, NYU Law, 2014) confirming that electronic voting machines, including DVS have glaring security

   weaknesses that have remained unresolved.

15. I have not been granted access to examine any of the systems used in the 2020 Election. However, I

   have conducted detailed analysis of the NY Times data sets and have discovered significant anomalies

   are caused by fraudulent manipulation of the results. In my expert judgment, the evidence is

   widespread and throughout all battleground states I have studied. I conclude the following:

       a. The vote count distribution in PA, WI, MI, AZ, NV, and GA are not based on normal system

           operation. Instead, they are caused by fraudulent electronic manipulation of the targeted voting




                                                                                        I APP. 123
       machines.
    Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 124 of 128

     b. On approximately 2:30 AM EST, TV broadcasts reported that PA, WI, AZ, NV and GA have decided

        to cease vote counting operations and will continue the following day. The unanimous decision

        to intentionally stop counting by all 5 battleground states is highly unusual, possibly


                                                 5
Case 2:20-cv-13134-LVP-RSW ECF No. 1-19, PageID.827 Filed 11/25/20 Page 6 of 9




        unprecedented and demonstrates prior coordination by election officials in battleground state.

        There would be no legitimate reason battleground states need to pre-coordinate election

        activities and stop on-going adjudication processes. However, is equally puzzling that the vote

        counting did not stop, as reported. In fact, it continued behind closed doors in early hours of

        November 4, 2020. This activity is highly unusually and demonstrates collusion to achieve

        desired results without being monitored by watchers.

    c. When analyzing the NT Times data for the 2020 election, I conclude that the software algorithm

        manipulated votes counts forging between 1-2% of the precinct results to favor Vice President

        Biden. The software performed data alteration in real-time in order to maintain close parity

        among the candidates and without raising red flags. The specific software algorithm was

        developed by Smartmatic and implemented in DVS machines to facilitate backdoor access by a

        nefarious operator to manipulate live data, as desired.

    d. The DVS Democracy Suite’s ImageCast Central optical scanner failed to correctly verify and

        validate absentee ballots, as described in its own literature. There is reported evidence that the

        optical scanner accepted and adjudicated ballots that did not have signatures or other key

        features that is required for ballot validation and verification. This indicates that the DVS system

        configuration was modified to accept invalid ballots when they should have been rejected.

    e. After the DVS ImageCast scanner validates a ballot, by design, it is required to tabulate and store

        the results in a cast vote record along with a human-readable image of the ballot that has been




                                                                                        I APP. 124
       scanned.
    Case        The image, calledDocument
         1:20-cv-03791-JEB        AuditMark provides
                                            5-1 Filedthe 12/22/20
                                                         user with scanned
                                                                     Page results
                                                                           125 ofthat
                                                                                  128is verifiable.

        However, media reports indicate that not only did the ImageCast fail to properly verify absentee

        ballots; it also failed to maintain records of the AutitMark that would be necessary to conduct

        an audit. The only way to alter this protocol is to alter the system configuration and prevent the

        ImageCast scanner from rejecting illegal ballots; and reprogram AuditMark to store ballot image


                                                6
Case 2:20-cv-13134-LVP-RSW ECF No. 1-19, PageID.828 Filed 11/25/20 Page 7 of 9




        that could be verified. This is evidence of fraud perpetrated to prevent investigators to discover

        the number of invalid votes that were cast.

    f. The cryptographic key store on DVS thumb drive (reported stolen in Philadelphia) was used alter

        vote counts prior to up chain reporting. Since DVS uses the same cryptographic key for all its

        voting systems in all battleground states, the key allowed a remote operator to conduct massive

        attacks on all battleground state data set without being detected.

    g. Beginning on approximately 4:30 AM EST on November 4, 2020, the vote counts favored Vice

        President Biden by nearly 80% in many jurisdictions. The data distribution is statistically

        congruent, even when considering a larger number of absentee ballots were collected for Vice

        President Biden.

     h. The data variance favoring Vice President continues to accelerate after 4:30 AM EST on

        November 4, 2020 and continues until it momentum through November 9, 2020. This

        abnormality in variance is evident by the unusually steep slope for Vice President Biden in all

        battleground states on November 4, 2020. A sudden rise in slope is not normal and

        demonstrates data manipulation by artificial means. For example in PA, President Trump’s lead

        of more than 700,000 count advantage was reduced to less than 300,000 in a few short hours,

        which does not occur in the real world without an external influence. I conclude that manually

        feeding more than 400,000 mostly absentee ballots cannot be accomplished in a short time




                                                                                       I APP. 125
       frame
    Case     (i.e., 2-3 hours) without
         1:20-cv-03791-JEB             illegal vote
                                  Document      5-1count alteration.
                                                     Filed  12/22/20 In another case of
                                                                         Page 126    for128
                                                                                         Edison County,

        MI, Vice President Biden received more than 100% of the votes at 5:59 PM EST on November 4,

        2020 and again he received 99.61% of the votes at 2:23 PM EST on November 5, 2020. These

        distributions are cause for concern and indicate fraud.

     i. DVS has acknowledged that Chinese made parts are used in its voting machines. However, the

        company is unwilling to share details on its supply chains, foreign ownership, or its relationship


                                                 7
Case 2:20-cv-13134-LVP-RSW ECF No. 1-19, PageID.829 Filed 11/25/20 Page 8 of 9




        with China, Venezuela and Cuba. In particular, I have seen USIC intelligence reports showing

        China’s espionage activities in the United States and efforts to infiltrate elections. Since these

        countries are our enemies, I conclude that FIS and other operators were involved to influence

        the outcome of the 2020 election.

    j. A Man-in-the-Middle (MITM) cyber attack was carried out by covert operators using sophisticated

        tools, such as Hammer and Scorecard. The MITM attack occurred in two ways. Initially, remote

        operatives used USB memory cards containing cryptographic keys and access system backdoors

        to alter votes in battleground states. Subsequently, the results were forwarded to Scytl/SOE

        Software servers located in Frankfurt, Germany (previously, Barcelona, Spain). The MITM attack

        was structured to ensure sufficient data alteration had occurred prior to forwarding the tallied

        results to the Scytl/eClarity Software Electronic Night Reporting (ENR) system. The reason

        election data are forwarded overseas is to avoid detection and monitoring by the USIC to

        obfuscate the MITM.

     k. In my expert opinion, the DVS Democracy Suite, Scytl/SOE Software/eClarity and Smartmatic have

        not produced auditable results in the 2020 election. It is evident that ballots were not properly

        validated, system records were not kept, and the system experience considerable instability

        even several days prior to November 4, 2020 that require DVS to implement software changes




                                                                                       I APP. 126
         at 1:20-cv-03791-JEB
      Case  the last minute. In addition, the disparity
                                     Document     5-1 inFiled
                                                         data 12/22/20
                                                              distribution after
                                                                           Page4:30
                                                                                 127AM
                                                                                     of on
                                                                                        128November 4,

           2020 indicates significant systemic anomalies that were widespread among all battleground

           states. The evidence is both extensive and persuasive and indicates large-scale fraud by remote

           operators.

 16. I conclude that a combination of lost cryptographic key contained on stolen USB memory cards, serious

          exploitable system and software vulnerabilities and operating system backdoor in DVS, Scytl, SOE

      Software/eClarity and Smartmatic created the perfect environment to commit widespread fraud in all


                                                   8
 Case 2:20-cv-13134-LVP-RSW ECF No. 1-19, PageID.830 Filed 11/25/20 Page 9 of 9




   states where these systems are installed. My analysis of the 2020 Election from NY Times data shows

   statistical anomalies across the battleground state votes. These failures are widespread and systemic -

   and sufficient to invalidate the vote counts.

17. I conclude with high confidence that the election 2020 data were altered in all battleground states

   resulting in a hundreds of thousands of votes that were cast for President Trump to be transferred to

   Vice President Biden. These alterations were the result of systemic and widespread exploitable

   vulnerabilities in DVS, Scytl/SOE Software and Smartmatic systems that enabled operators to achieve

   the desired results. In my view, the evidence is overwhelming and incontrovertible.




   Pursuant to 28 U.S.S. 1746, I declare under penalty of perjury under the laws of the United States of
   America that the foregoing is true and correct to the best of my knowledge.




   EXECUTED ON: ​November 25, 2020​ By:                                        Navid
                                            Keshavarz-Nia, Ph.D., Ed.D.




                                                                                         I APP. 127
Case 1:20-cv-03791-JEB Document 5-1 Filed 12/22/20 Page 128 of 128




                                9




                                                            I APP. 128
